                                         Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 1 of 83 Page ID #:233
                                             ÿ
                                             F22]ÿR7
                                          5ÿ ÿ          @ ÿÿZ434>6/2>8ÿH178ÿF9294ÿ423ÿJ;7ÿ5ÿ
                                             F22]W202ST;3U7T;\ÿ
                                          ÿ ÿ
                                             H63/>ÿF22\9;]8ÿH178ÿF9294ÿ423ÿJ;7ÿ5ÿ
                                             H63/>W202ST;3U7T;\ÿ
                                          ÿ ÿ
                                          ÿ ÿ
                                              ! "#$%"ÿ'ÿ%(()*$%+ (,ÿ$"*-ÿÿ
                                          ÿ 55ÿ./012/34ÿ405678ÿ592ÿ:0;;3ÿ                               ÿ
                                             <; 1  ÿ =>   3 4 0 4
                                          ÿ 12;>4ÿ5ÿ55ÿ 18ÿ?2   0/
                                                                             N; 3 >/
                                                                                   2ÿ      ÿ            ÿ
                                          ÿ :2ÿ5ÿ55ÿ                                            ÿ
                                          ÿ ÿ
                                             ?;M>140ÿN;3ÿ102/>9/NN8ÿFGH1IHJÿK=GGHLÿ                          ÿ
                                          ÿ
                                         5ÿ                                      A"$+ #ÿ(+%+ (ÿ#$(+!$*+ÿ*)A!+ÿ
                                                          * "+!%Bÿ#$(+!$*+ÿ)Cÿ*%B$C)!"$%,ÿD (+ !"ÿ#$E$($)"ÿ
                              (,ÿ$"*-ÿ




                                         55ÿ
  55ÿ./012/34ÿ405678ÿ592ÿ:0;;3ÿ




                                         5ÿ
     <;1ÿ=>340418ÿ?=ÿÿ




                                              FGH1IHJÿK=GGHL8ÿ2>ÿ/>6/5/6M208ÿÿ *^_`ÿ"a-ÿbcdefghfidbbjfk%f(ÿ
 ! "#$%"ÿ'ÿ%(()*$%+




                                         5ÿ ÿ
                                         5ÿ ÿ
                                             ÿÿ 151027ÿ/>9/NN8ÿ                                              lmnopqorrstÿnllvpwoxÿyrÿ
                                         5ÿ ÿ                                                               %z "# #ÿ{B %#$"|(ÿ
                                         5ÿ ?I=F
                                              ?LO1        HÿKHG=<F
                                                          LO=GQ          LJ8  ÿ2FÿR4
                                                                              ÿ   HOPQ
                                                                                    02 S2 ?Hÿ
                                                                                            34ÿÿ2>ÿ
                                         5ÿ M
                                              T;3 U  ;  3
                                               >ÿW/>>6;/S>29/ ;  >   V
                                                                     ÿKHG=<F
                                                              ÿ4M>290/V9ÿX<YZHÿ
                                                                           VÿR=PQ  7?LK8
                                                                                    RÿI7ÿ.L<=J8            ÿ
                                         5ÿ /
                                              2>
                                               >6         5 /6
                                                  //55//66MM2200VVÿÿ[?I=F
                                                                      LJ=GI=Jÿ     K??=Q
                                                                                       F=?IF  J8  ÿ2  > ÿ
                                                                                                    8ÿÿ2>ÿ
                                         5ÿ M
                                              />6
                                               >W>;S>                         Hÿ KHG=<F
                                                              ÿ4>9/9XVÿ7?LK8ÿ2>ÿM>W>;S>ÿ       8ÿ2>
                                         ÿ 4
                                              ?I=F
                                               >9/;9X\/   HKHG=<F
                                                        Vÿ?I=F         Hÿ  KHG=<F      8ÿÿT<<?8   ÿ2>ÿXVÿ
                                              .X
                                         5ÿ ?I=F
                                                           >
                                                          Hÿ 3  ÿ 0
                                                             KHG=<F /\/   946ÿ0/2 ]
                                                                              8ÿJ?7/
                                                                                   0/
                                                                                 QJ?79
                                                                                     X8ÿÿ2.X;\U
                                                                                           ÿ.X    2
                                                                                                 ;\/    >ÿ3ÿ
                                         ÿ T
                                              T;3 U  ;
                                               ;3U;;\/  3 29/ ;  >   V
                                                                     ÿGHKÿ    Q
                                                        32>9/3;ÿ>TV;ÿ23U>;63ÿGKGHÿ  8ÿ2
                                                                                     QJ?78ÿ2ÿ  ; \/   > 3
                                              .X
                                         ÿ ÿ R4N4>62>917ÿ
                                                                             29/; >8
                                                                                   ÿ
                                         ÿ ÿ
                                         ÿ ÿ 6}~}ÿÿÿ}~ÿ?/5/0ÿ?214ÿF92>6/>3ÿL3643ÿO45/146ÿ58ÿ
                                         ÿ 102/>9/NN8ÿF94U24>ÿK2994;8ÿ2434]Xÿ1M]\/91ÿ92/1ÿ2UU4>6/ÿ;Nÿ200ÿ2\4>646ÿU0426/>31ÿ
                                         ÿ
                                         ÿ
                                           ÿ
                                                                           1234ÿ5ÿ
                                                           6789 9 ÿ866 9ÿ ÿ8 ÿ6789ÿ
                                         Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 2 of 83 Page ID #:234
                                             ÿ
                                          ÿ 7ÿ8AABCDEFÿDEGEAHÿBIFÿJKLLMÿNICHGOHGBAEFÿDEGENIÿJHGÿADEÿPHKGAQÿGEJEGEICEÿNQÿADEÿ
                                          5ÿ     RGEFLNIESÿTEGQNHIÿHJÿ6LBNIANJJQÿNGQAÿ8UEIFEFÿPHUOLBNIAÿQDHVNIWÿBLLÿBFFNANHIQÿ
                                          ÿ     2>6ÿ64049/;>1ÿ;XÿY2943/20ÿX3;Yÿ924ÿY;19ÿ34Z4>9ÿ[3/;3ÿ[0426/>37ÿ
                                          ÿ
                                          ÿ ÿ
                                          ÿ \=]^\_ÿ̀` ``````04````8ÿ5ÿÿ a^b^c\d=cÿeÿ=ffg?d=]^f8ÿdc?7ÿ
                                                     April
                                          ÿ ÿ
                                          ÿ ÿ
                                          ÿ ÿ ÿ ÿ ÿ ÿ ÿ 4h_                          ````````````````````````````ÿ
                                                                                 f22iÿ\7ÿa434>6/2>8ÿ^1j78ÿ
                                         ÿ                                     ^63/>ÿf22Y9;i8ÿ^1j78ÿ
                                         ÿ ÿ ÿ ÿ ÿ ÿ ÿ ?;k>140ÿX;3ÿ102/>9/XX7ÿ
                              (,ÿ$"*-ÿ
  ÿ./012/34ÿ405678ÿ92ÿ:0;;3ÿ




                                         5ÿ
     <;1ÿ=>340418ÿ?=ÿ5ÿ
 ! "#$%"ÿ'ÿ%(()*$%+




                                         ÿ
                                         ÿ
                                         ÿ
                                         ÿ
                                         ÿ
                                         ÿ
                                         ÿ
                                         5ÿ
                                         5ÿ
                                         55ÿ
                                         5ÿ
                                         5ÿ
                                         5ÿ
                                         5ÿ
                                         5ÿ
                                         5ÿ
                                           ÿ
                                                                         1234ÿ5ÿ
                                                         6789 9 ÿ866 9ÿ ÿ8 ÿ6789ÿ
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 3 of 83 Page ID #:235




                                          Shab D.
                                          Shab    Kerendian, Esq.,
                                                 D.                StateState
                                                                         Bar No.
                                                                              Bar183057
                                                 ` Kerendian,    Esq.,            No. 183057
                                      1
                                                        `
                                          Shab@kalawcorp.com
                                      2
                                          Shab@kalawcorp.com                                                                            Formatted: Font: 14 pt
                                          Edrin Shamtob, Esq., State Bar No. 301562
                                          Edrin Shamtob, Esq., State Bar No. 301562
                                          Edrin@kalawcorp.com
                                      3   Edrin@kalawcorp.com
                                          KERENDIAN & ASSOCIATES, INC.
                                      4   11755 Wilshire Blvd., 15th Floor                                                              Formatted: Centered
                                          KERENDIAN         & ASSOCIATES,
                                          Los Angeles, California 90025           INC.
                                      5   Phone:
                                          11755 (310)  914-4143
                                                  Wilshire  Blvd., 15th Floor
                                          Fax: (310) 914-5441
                                          Los Angeles,    California 90025
                                      6
                                          Phone:  (310)
                                          Counsel for    914-4143
                                                      Plaintiff, STEPHEN MATTEO
                                                                                                                                        Formatted: Right: 0.05", Line spacing: Double, No
                                      7   Fax: (310) 914-5441                                                                           widow/orphan control

                                      8   Counsel for Plaintiff, STEPHEN MATTEO                                                         Formatted: Font: 14 pt, Bold

                                      9                                                                                                 Formatted: Widow/Orphan control

                                                                UNITED STATES DISTRICT COURT
                                     10
KERENDIAN & ASSOCIATES, INC.




                                     11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                          STEPHEN MATTEO, an individual,              Case No. 2:19-cv-01223-JAK-SK                     Formatted: Font: 14 pt
                                     13                                                                                                 Formatted: Font: 14 pt, Bold
                                                Plaintiff,                            FIRST AMENDED COMPLAINT FOR:                      Formatted: Font: 14 pt, Bold
                                     14
                                                vs.                                                                                     Formatted: Indent: Left: 0.06"
                                                                                         1. BREACH OF CONTRACT;
                                     15                                                                                                 Formatted: Font: 14 pt, Bold
                                          CHASE METALS SERVICE                           2. FRAUD;                                      Formatted: Font: 14 pt
                                     16   CORPORATION, a Delaware                        3. NEGLIGENT
                                          corporation; METALS.COM, an
                                     17   unknown entity; DAVID H. WOLAN,                   MISREPRESENTATION;
                                          an individual; LUKE MCCAIN, an                 4. FRAUD IN THEFRAUDULENT                      Formatted: Font: 14 pt
                                     18   individual; JONATHAN SACHS, an
                                          individual; AND DOES 1 THROUGH 50,                INDUCEMENT;                                 Formatted: Font: 14 pt
                                     19   INCLUSIVECHASE METALS, an                                                                     Formatted: Font: 14 pt
                                          unknown entity;                                5. FINANCIAL AND ELDER
                                                                                                                                        Formatted: Font: 14 pt
                                     20   CHASEMETALS.COM, an unknown                       ABUSE;
                                          entity; CHASE METALS, LLC, a                   [Welf. & Inst. C. §§ 15610.30, and 15657.5];
                                                                                                                                        Formatted: Tab stops: 0.56", Left + Not at 0.44"
                                     21   Wyoming limited liability company;                                                            Formatted: Font: 14 pt
                                          CHASE METALS, INC., a Wyoming                  6. CONVERSION;                                 Formatted: Font: 14 pt
                                     22   corporation; TEM INC., a Wyoming               7. COMMON COUNTS;
                                          corporation; and TMTE INC., a                                                                 Formatted: Font: 14 pt

                                     23   Wyoming corporation,                           8. UNFAIR AND DECEPTIVE                        Formatted: Tab stops: 0.5", Left + Not at 0.44"

                                                                                            BUSINESS PRACTICES – [CAL.                  Formatted: Font: 14 pt
                                     24         Defendants.                                                                             Formatted: Font: 14 pt
                                                                                            B&P 17200, ET SEQ.; .];
                                                                                                                                        Formatted: Font: 14 pt
                                     25                                                  9. VIOLATION OF PENAL CODE
                                                                                                                                        Formatted: Font: 14 pt
                                     26
                                                                                            § 496(ca);
                                                                                                                                        Formatted: Font: 14 pt
                                                                                         10. CIVIL CONSPIRACY;                          Formatted: Font: 14 pt
                                     27                                                  11. RESCISSION BASED ON                        Formatted: Font: 14 pt

                                     28                                                     UNILATERAL MISTAKE;                         Formatted: Font: 14 pt
                                                                                                                                        Formatted: Font: 14 pt


                                                                             Page 1
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 4 of 83 Page ID #:236




                                      1                                                        12. RESCISSION BASED ON MUTUAL
                                                                                                   MISTAKE;
                                      2                                                                                                             Formatted: Font: 14 pt
                                                                                               13.12.   RESCISSION BASED ON
                                      3                                                           FRAUD;
                                                                                               14.13.    RESCISSION BASED ON                        Formatted: Font: 14 pt
                                      4
                                                                                                  NEGLIGENT
                                      5
                                                                                                  MISREPRESENTATION;                                Formatted: Font: 14 pt

                                      6                                                        15.14.    RESCISSION BASED ON                        Formatted: Font: 14 pt

                                      7                                                           LACK OF CONSIDERATION;
                                                                                               16.15.    RESCISSION BASED ON                        Formatted: Font: 14 pt
                                      8
                                                                                                  ELDER ABUSEILLEGALITY &
                                      9                                                                                                             Formatted: Font: 14 pt
                                                                                                  PUBLIC INTEREST;
                                     10                                                        17.16.    CANCELLATION OF                            Formatted: Font: 14 pt

                                                                                                  INSTRUMENTS ([CIVIL CODE §                        Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                                                                  3412)];                                           Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                                                                               18. RESCISSION BASED ON
                                     13                                                            UNCONSCIONABILITY
                                                                                               19.17.   REQUEST FOR
                                     14
                                                                                                   RESTITUTION (UNJUST                              Formatted: Font: 14 pt

                                     15                                                            ENRICHMENT.);                                    Formatted: Font: 14 pt

                                     16

                                     17                                                        18. ACCOUNTING;
                                                                                               19. CIVIL RICO – SECTION 1962(c);
                                     18
                                                                                                  and
                                     19                                                        20. CIVIL RICO – SECTION 1962(d).
                                     20
                                                                                                   DEMAND FOR A JURY TRIAL                          Formatted: Font: 14 pt
                                     21
                                                                                                                                                    Formatted: Font: 14 pt
                                     22
                                                 Plaintiff, Stephen Matteo (“Plaintiff”),, alleges as follows:                                      Formatted: Font: 14 pt
                                     23

                                     24                                                                                                             Formatted: Font: 14 pt

                                                                         JURISDICTION AND VENUE                                                     Formatted: Body Text 3, Left, Line spacing: Multiple 1.75 li,
                                     25                                                                                                              No bullets or numbering, Tab stops: Not at 0.5" + 7" +
                                                                                                                                                    7.5" + 8" + 8.5" + 9" + 9.5" + 10" + 10.5" + 11" +
                                     26   1.     This court has original jurisdiction under 28 U.S.C. § 1332(a)(1), in that it is a civil action    Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt
                                     27   between a citizen of California and an individual residing in the State of Hawaii. A corporation is
                                                                                                                                                    Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                          considered a citizen in the state of its principal place of business for purposes of jurisdiction under
                                                                                                                                                    Formatted: Font: 14 pt


                                                                             Page 2
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 5 of 83 Page ID #:237




                                      1   28 U.S.C. § 1332(a)(1). 28 U.S.C. § 1332(c)(1). Plaintiff, Stephen Matteo, an individual, is a

                                      2   citizen of Hawaii. Defendant Chase Metals Service Corporation (“Chase”) is a Delaware

                                      3   corporation with offices in Beverly Hills, California and has conducted business with Plaintiff from

                                      4   Beverly Hills, California; Metals.Com is an unknown entity but is believed to be the name used by

                                      5   Chase and its owners in operating their business. It also does business from Beverly Hills,

                                      6   California with a number of subsidiaries and/or divisions located in states of New York and

                                      7   Wyoming. The amount in controversy, without interest and costs, exceeds seventy-five thousand

                                      8   dollars ($75,000.00), the sum or value specified by 28 U.S.C. §1332.following:                          Formatted: Font: 14 pt


                                      9   2.     Venue is proper in the Central District of California because a substantial part of the events
                                     10
                                          or omissions giving rise to the claim occurred in this District.
KERENDIAN & ASSOCIATES, INC.




                                     11
                                                                                       PARTIES                                                    Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                     12                                                                                                           Formatted: Right: 0.06"
     Los Angeles, CA 90025




                                     13   1. Plaintiff is an individual residing in , Stephen Matteo (“Plaintiff”), is, and at all times

                                     14        mentioned herein was, a resident of the City of Kapaa, County of Kauai, State of                   Formatted: Font: 14 pt

                                     15
                                               Hawaii.                                                                                            Formatted: Font: 14 pt
                                     16
                                          2. Plaintiff is informed, believes, and thereon alleges that Defendantdefendant, Chase                  Formatted: Font: 14 pt
                                     17
                                                                                                                                                  Formatted: Font: 14 pt

                                     18        Metals.Com, is, and at all relevant times mentioned herein was, an unknown                         Formatted: Font: 14 pt

                                     19
                                               organization withentity incorporated in the State of Wyoming, having its principal                 Formatted: Font: 14 pt
                                     20
                                               place of business in Cheyenne, Wyoming and conducting business in New York,                        Formatted: Font: 14 pt
                                     21

                                     22        New York, Casper, WY.Wyoming, and the City of Beverly Hills, County of Los                         Formatted: Font: 14 pt

                                     23
                                               Angeles, State of California.
                                     24

                                     25   3. Plaintiff Plaintiff alleges that defendant, ChaseMetals.com, is, and at all relevant

                                     26        times mentioned herein was, an unknown entity incorporated in the State of
                                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt
                                               Wyoming, having its principal place of business in Cheyenne, Wyoming and
                                     28                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                              Page 3
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 6 of 83 Page ID #:238




                                      1      conducting business in New York, Wyoming, and the City of Beverly Hills,
                                      2
                                             County of Los Angeles, State of California.
                                      3
                                          3.4.   Plaintiff alleges that defendant, Metals.com, is informed, believes, and thereon           Formatted: Right: 0.06"
                                      4                                                                                                     Formatted: Font: 14 pt

                                      5      alleges that Defendant David H. Wolan (“Wolan”) is, and at all relevant times mentioned        Formatted: Font: 14 pt


                                      6
                                             herein was, an individual residingunknown entity incorporated in the State of                  Formatted: Font: 14 pt

                                      7
                                             Wyoming, having its principal place of business in Cheyenne, Wyoming and
                                      8

                                      9      conducting business in New York, Wyoming, and the City of Beverly Hills,
                                     10
                                             County of Los Angeles, State of California. Wolan represented to Plaintiff that he             Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             worked for Chase and Metals.com.                                                               Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                     13   5. Plaintiff is informed, believes, and thereon alleges that Defendant Luke McCain                Formatted: Font: 14 pt


                                     14
                                             (“McCain”)defendant, Chase Metals, LLC, is, and at all relevant times mentioned                Formatted: Font: 14 pt

                                     15                                                                                                     Formatted: Font: 14 pt
                                                                                                                                            Formatted: Font: 14 pt
                                             herein was, an individual residing in thea Wyoming limited liability company having
                                     16

                                     17      its principal place of business in Cheyenne, Wyoming and conducting its business
                                     18
                                             in New York, Wyoming, and the City of Beverly Hills, County of Los Angeles,                    Formatted: Font: 14 pt

                                     19
                                             State of California. McCain represented to through the following trade names or
                                     20

                                     21      fictitious business names: Chase Metals; Chasemetals.Com; and/or Metals.Com.
                                     22
                                          4. Plaintiff that he worked for Chase and Metals.com.                                             Formatted: Font: 14 pt

                                     23
                                          6. Plaintiff is informed, believes, and thereon alleges that Defendant Jonathan Sachs (“Sachs”)   Formatted: Font: 14 pt
                                     24

                                     25      isdefendant, Chase Metals, Inc., is, and at all relevant times mentioned herein was,           Formatted: Font: 14 pt
                                                                                                                                            Formatted: Font: 14 pt
                                     26
                                             an individual residing in thea Wyoming corporation having its principal place of
                                                                                                                                            Formatted: Font: 14 pt
                                     27
                                                                                                                                            Formatted: Font: 14 pt
                                             business in Cheyenne, Wyoming and conducting its business in New York,                         Formatted: Font: 14 pt
                                     28
                                                                                                                                            Formatted: Font: 14 pt


                                                                            Page 4
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 7 of 83 Page ID #:239




                                      1      Wyoming, and the City of Beverly Hills, County of Los Angeles, State of               Formatted: Font: 14 pt


                                      2
                                             California. Sachs represented to through the following trade names or fictitious
                                      3
                                             business names: Chase Metals; Chasemetals.Com; and/or Metals.Com.
                                      4

                                      5   7. Plaintiff alleges that defendant, TEM, Inc., is, and at all times mentioned herein
                                      6
                                             was, a Wyoming corporation having its principal place of business in Cheyenne,
                                      7
                                             Wyoming and conducting its business in New York, Wyoming, and the City of
                                      8

                                      9      Beverly Hills, County of Los Angeles, State of California through the following
                                     10
                                             trade names or fictitious business names: Chase Metals; Chasemetals.Com; and/or
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             Metals.Com.
                                     12
     Los Angeles, CA 90025




                                     13   8. Plaintiff alleges that he worked for Chase and Metals.comdefendant, TMTE, Inc., is,   Formatted: Font: 14 pt
                                                                                                                                   Formatted: Font: 14 pt
                                     14
                                             and at all times mentioned herein was, a Wyoming corporation having its
                                     15
                                             principal place of business in Cheyenne, Wyoming and conducting its business in
                                     16

                                     17      New York, Wyoming, and the City of Beverly Hills, County of Los Angeles,
                                     18
                                             State of California through the following trade names or fictitious business
                                     19
                                             names: Chase Metals; Chasemetals.Com; and/or Metals.Com.
                                     20

                                     21   9. Defendants, Chase Metal, Chasemetals.Com, Metals.Com, Chase Metals, LLC,
                                     22
                                             Chase Metals, Inc., TEM, Inc. and TMTE, Inc., are sometimes referred to herein
                                     23
                                             collectively as “Corporate Defendants”.
                                     24

                                     25   10. Plaintiff alleges that defendant, David H. Wolan (“Wolan”), is, and at all times
                                     26
                                             mentioned herein was, a resident of the County of Los Angeles, California, and
                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                   Formatted: Font: 14 pt

                                     28                                                                                            Formatted: Font: 14 pt
                                                                                                                                   Formatted: Font: 14 pt


                                                                           Page 5
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 8 of 83 Page ID #:240




                                      1      conducting business on behalf of the Corporate Defendants in the County of Los
                                      2
                                             Angeles, California.
                                      3
                                          11. Plaintiff alleges that defendant, Luke McCain (“McCain”), is, and at all times
                                      4

                                      5      mentioned herein was, a resident of the County of Los Angeles, California, and
                                      6
                                             conducting business on behalf of the Corporate Defendants in the County of Los
                                      7
                                             Angeles, California.
                                      8

                                      9   5.12. Plaintiff alleges that defendant, Jonathan Sachs (“Sachs”), is, and at all times                     Formatted: Right: 0.06"


                                     10
                                             mentioned herein was, a resident of the County of Los Angeles, California, and
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             conducting business on behalf of the Corporate Defendants in the County of Los
                                     12
     Los Angeles, CA 90025




                                     13      Angeles, California.                                                                                    Formatted: Font: 14 pt


                                     14
                                          6.13. The defendant, Chase Metals Service Corporation, is a Delaware corporation
                                     15
                                             with its principal place of business in New York, New York; Casper, WY;Wyoming,                         Formatted: Font: 14 pt
                                     16

                                     17      and the City of Beverly Hills, County of Los Angeles, State of California.
                                     18
                                             Plaintiff is informed, believes, and thereon alleges that Chase Metals Service
                                     19
                                             Corporation is registered and doing business in California as a company engaging                        Formatted: Font: 14 pt
                                     20

                                     21      in the trade of precious metals, including coins and Bullions.                                          Formatted: Font: 14 pt


                                     22
                                          7. The true names and capacities, whether individual, corporate or otherwise, of DOES 1 through
                                     23
                                             50 are presently unknown to Plaintiff, and Plaintiff therefore sues the DOE defendants by such
                                     24
                                             fictitious names. Plaintiff is informed, believes, and thereon alleges that each of defendant
                                     25

                                     26      DOES 1 through 50, inclusive, has and/or is assisting, aiding, and abetting Defendants in
                                                                                                                                                     Formatted: Font: 14 pt
                                     27      carrying out the activities complained of herein, or otherwise participated in, contributed to, or is
                                                                                                                                                     Formatted: Font: 14 pt

                                     28      legally responsible in some other manner for the events and occurrences hereinafter alleged, and        Formatted: Font: 14 pt
                                                                                                                                                     Formatted: Font: 14 pt


                                                                            Page 6
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 9 of 83 Page ID #:241




                                      1      that Plaintiff’s damages, as alleged herein, were proximately caused thereby, and that each such

                                      2      fictitiously named defendant is liable to Plaintiff thereon. Plaintiff will seek leave to amend this
                                      3      Complaint to allege the DOES' true names and capacities when Plaintiff ascertains them.
                                      4
                                          14. Plaintiff is informed and believe and based thereon alleges that each of the Defendants and
                                      5
                                             DOES 1 through 50, inclusive, and each of them (collectively "Defendants") was, and is, the
                                      6
                                             agent, servant or employee of each of the other Defendants and in doing all of the acts and/or
                                      7

                                      8      omissions hereinafter alleged was acting in the capacity of, and as agent of, the other

                                      9      Defendants, within the course, scope and authority of such agency and employment. The
                                     10
                                             Defendants were Plaintiff alleges that at all times mentioned herein, each defendant
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             was the agent and employee of each and all of the other defendants and were
                                     12
     Los Angeles, CA 90025




                                     13      acting in the course of such agency and/or employment. Further, upon
                                     14
                                             information and belief, Plaintiff alleges that all of the acts and/or omissions by
                                     15
                                             each of the defendants were ratified by each of the other defendants.                          All
                                     16

                                     17      defendants are sometimes referred to herein collectively as “Defendants”.
                                     18                                                                                                             Formatted: Font: 14 pt
                                          8.15. Plaintiff alleges that at all times mentioned herein, each defendant was the alter
                                                                                                                                                    Formatted: Right: 0.06"
                                     19
                                             ego of one another, and acted in concert, and acted in a conspiracy and thus                           Formatted: Font: 14 pt
                                     20                                                                                                             Formatted: Font: 14 pt

                                             responsible, are jointly and severally responsible for the conduct of one another.                     Formatted: Font: 14 pt
                                     21
                                                                                                                                                    Formatted: Font: 14 pt
                                     22
                                                                         JURISDICTION AND VENUE
                                     23
                                          9. For the purposes of this Complaint, whenever reference is made to “Defendants”, such reference
                                     24
                                             shall be read to include all named and fictitiously named defendants, unless otherwise
                                     25

                                     26      specifically stated to the contrary.
                                                                                                                                                    Formatted: Font: 14 pt
                                     27                                              JURISDICTION
                                                                                                                                                    Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt


                                                                             Page 7
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 10 of 83 Page ID #:242




                                      1   10. This Court has jurisdiction over this action pursuant to Article VI, Section 10 of the California
                                      2       Constitution and Code of Civil Procedure sections 395, 395.5 and 410.10.
                                      3
                                                                                          VENUE
                                      4
                                          16. Pursuant to Corporations Code §177,Plaintiff incorporates by reference each and every
                                      5

                                      6       allegation of the above paragraphs as though set forth fully herein.
                                      7   17. Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction over the
                                      8
                                              matters alleged herein based on diversity jurisdiction where Plaintiff and
                                      9

                                     10       Defendants are citizens of different States and the amount in controversy,
KERENDIAN & ASSOCIATES, INC.




                                     11       exclusive of interests and costs, is in excess of seventy-five thousand ($75,000)
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                              dollars. Additionally, this Court has subject matter jurisdiction over this action
                                     13

                                     14       pursuant to the civil RICO remedies at 18 U.S.C. § 1964, thereby giving this
                                     15       Court jurisdiction over this action under 28 U.S.C. § 1331 (federal question).
                                     16
                                          11.18. Pursuant to 28 U.S.C. § 1391(b), venue is proper in this judicial district is                    Formatted: Font: 14 pt
                                     17                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Normal, Right: 0.06", Tab stops: 0.5", Left +
                                     18       proper because the principal executive offices of Metals.Com and Chase are respectively             7", Left + 7.5", Left + 8", Left + 8.5", Left + 9", Left +
                                                                                                                                                  9.5", Left + 10", Left + 10.5", Left + 11", Left + 11.5",
                                     19                                                                                                           Left
                                              located in the City of Beverly Hills, County of Los Angeles, State of California and because
                                                                                                                                                  Formatted: Font: 14 pt
                                     20                                                                                                           Formatted: Font: 14 pt
                                              the damages sustained by Plaintiff was all incurred in the City of Los Angeles, County of Los
                                     21
                                              Angeles, State of CaliforniaCalifornia is the location where a substantial part of the
                                     22

                                     23       events or omissions giving rise to the claim occurred.                                              Formatted: Font: 14 pt


                                     24                                                                                                           Formatted: Right: 0.06"
                                                           FACTS COMMON TO ALL CAUSES OF ACTION
                                                                                                                                                  Formatted: Font: 14 pt
                                     25
                                                                                                                                                  Formatted: Font: 14 pt
                                          12.19. Plaintiff re-alleges and incorporates by reference alleach and every allegation of
                                     26                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                     27       the above paragraphs above. as though set forth fully herein.
                                                                                                                                                  Formatted: Font: 14 pt

                                     28                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                             Page 8
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 11 of 83 Page ID #:243




                                      1   13.20. Plaintiff was born on April 15, 1946. Plaintiff was married to Barbara Jean
                                      2
                                             Matteo who was born on or about January 18, 1949. On or about July 8, 2017,
                                      3
                                             Barbara passed away at the age of 68 years old on the island of Kauai, Hawaii.
                                      4

                                      5      Plaintiff had about $465,000 as his life savings. With his wife dead, At the time of
                                      6
                                             his wife’s death, the Plaintiff was retired, and he was relying on his life savings
                                      7
                                             for the remainder of his life. As such, the Plaintiff wanted to invest his moneylife             Formatted: Font: 14 pt
                                      8

                                      9      savings for the remainder of his life in a safe investment so thatvehicle where he               Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt
                                     10
                                             could utilizegrow and use the funds from his life savings to cover his living                    Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                                       Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                             expenses. At the time of his wife’s death, the plaintiff was retired, and he was significantly
                                     12
     Los Angeles, CA 90025




                                     13      relying on his life savings and retirement account for the remainder of his life.                Formatted: Font: 14 pt


                                     14   14.21. In or about the middle of around mid-2017, Plaintiff heard Defendants’ radio                 Formatted: Font: 14 pt

                                     15
                                             advertisement during a radio show.about Defendants’ investment offer and/or                      Formatted: Font: 14 pt
                                     16

                                     17      opportunity (“Investment Opportunity”). Plaintiff called and explained his                       Formatted: Font: 14 pt


                                     18      retirement situation to the defendantsand goals, as stated above. Specifically, to               Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt
                                     19
                                             Defendants. During multiple telephone conversations from in or about August of
                                                                                                                                              Formatted: Font: 14 pt
                                     20
                                                                                                                                              Formatted: Font: 14 pt
                                     21      2017, Plaintiff spoke with Daviddefendants, Wolan, Luke McCain, and Jonathan                     Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt
                                     22      Sachs from Metals.com, and other representatives of the Defendants during multiple               Formatted: Font: 14 pt

                                     23                                                                                                       Formatted: Font: 14 pt
                                             telephone conversations from middle of 2017 through about July of 2018.about Defendants’         Formatted: Font: 14 pt
                                     24                                                                                                       Formatted: Font: 14 pt

                                     25      Investment Opportunity. Plaintiff explained to defendants, Wolan and McCain,                     Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt
                                     26      that his wife had recently passed in July of 2017, and that the money he                         Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt
                                     27
                                                                                                                                              Formatted: Font: 14 pt
                                             plannedwould like to invest was his entire life savings and his retirement money.
                                     28                                                                                                       Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt


                                                                            Page 9
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 12 of 83 Page ID #:244




                                      1      Plaintiff also explained that he was retired and thus, relied on his life savings to
                                      2
                                             make ends meet on a monthly basis, but did not have enough money coming on a                  Formatted: Font: 14 pt

                                      3
                                             monthly basis to be able to support himself and needed to rely on his life savings to make    Formatted: Font: 14 pt
                                      4

                                      5      ends meet probably on a monthly basis. .                                                      Formatted: Font: 14 pt


                                      6
                                          22. During thethese multiple telephone conversations Plaintiff had with David,                   Formatted: Font: 14 pt

                                      7                                                                                                    Formatted: Font: 14 pt

                                             defendants, Wolan, and Luke McCain, Plaintiff was would repeatedly ensured ensure             Formatted: Font: 14 pt
                                      8                                                                                                    Formatted: Font: 14 pt
                                                                                                                                           Formatted: Font: 14 pt
                                      9      Plaintiff that the investment Defendants’ Investment Opportunity was safe and had
                                                                                                                                           Formatted: Font: 14 pt
                                     10                                                                                                    Formatted: Font: 14 pt
                                             no risk. of losing money. Defendants, Wolan and McCain, both repeatedly
                                                                                                                                           Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
                                                                                                                                           Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                             represented to Plaintiff that the dollar was losingloses value and investmentwhile            Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                                                                                                                           Formatted: Font: 14 pt
                                     13      Defendants’ Investment Opportunity, involving, among other things, investments                Formatted: Font: 14 pt

                                     14
                                             in precious metals, was a safe investment with no risk, because the dollar was losing value   Formatted: Font: 14 pt

                                     15
                                             and silver and other precious metals were a safe investment. Plaintiff told and no-risk
                                     16

                                     17      investment. During the multiple communications with defendants, Wolan and                     Formatted: Font: 14 pt


                                     18
                                             McCain , Plaintiff told them multiple times and during multiple communications with           Formatted: Font: 14 pt

                                     19
                                             each one of them that he did not want his retirement funds in the stock market as he could    Formatted: Font: 14 pt
                                     20                                                                                                    Formatted: Font: 14 pt

                                     21      not afford to lose any part of his retirement funds. Wolan and McCain and the DOE life
                                     22
                                             savings and retirement funds. Wolan and McCain understood and assured
                                     23
                                             Plaintiff that his funds would be safe during those conversations. Wolan and
                                     24

                                     25      McCain used the stock market as an example, and told Plaintiff that unlike the
                                     26
                                             stock market, owning precious metals is a safe investment, protects Plaintiff, goes
                                                                                                                                           Formatted: Font: 14 pt
                                     27
                                                                                                                                           Formatted: Font: 14 pt
                                             up over time, and protects against inflation and the dollar losing value. During              Formatted: Font: 14 pt
                                     28
                                                                                                                                           Formatted: Font: 14 pt


                                                                          Page 10
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 13 of 83 Page ID #:245




                                      1      those conversations, Wolan and McCain repeatedly assured Plaintiff that the
                                      2
                                             money he invests in precious metals with them will not be reduced or lose value.
                                      3
                                          15.23. Defendants, Wolan and McCain, including other representatives of Defendants                        Formatted: Right: 0.06"
                                      4                                                                                                             Formatted: Font: 14 pt

                                      5      represented and insured theensured Plaintiff that the investment with the                              Formatted: Font: 14 pt


                                      6
                                             DefendantsDefendants’ Investment Opportunity was safe and his investment with                          Formatted: Font: 14 pt

                                      7
                                             Defendants will only increase in value as the dollar is going to lose strength                         Formatted: Font: 14 pt
                                      8

                                      9      causing precious metals to increase in value. Further, Defendants, particularly,
                                     10
                                             defendants, Wolan and McCain also, repeatedly represented thatto Plaintiff wasthat:                    Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                                             Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                                                                                                                                    Formatted: Font: 14 pt
                                             he would be purchasing precious metals from Defendants at fair market value on
                                     12
     Los Angeles, CA 90025




                                                                                                                                                    Formatted: Font: 14 pt

                                     13      the day of purchase,; that the Plaintiffhe would be able to sell and/or Defendants                     Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt
                                     14
                                             would buy back any part or the whole investment of the precious metals at any                          Formatted: Font: 14 pt

                                     15
                                             time, without any penalty and at least at, for no less than the same price as he                       Formatted: Font: 14 pt
                                     16                                                                                                             Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt
                                     17      purchased them,; and that the precious metals were going towould be kept by a
                                                                                                                                                    Formatted: Font: 14 pt
                                     18                                                                                                             Formatted: Font: 14 pt
                                             third-party on his behalf. Based on Defendants repeated representations and
                                                                                                                                                    Formatted: Font: 14 pt
                                     19
                                             assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                     20

                                     21      safe, risk-free and that he would have access to his investment funds at any time if
                                     22
                                             he needed money.                                                                                       Formatted: Font: 14 pt

                                     23
                                          16. Plaintiff was repeatedly told by the defendants, specially Wolan and McCain, that Plaintiff
                                     24

                                     25      would be able to sell parts or all of the precious metals he was purchasing at any time for at least

                                     26      the same price as he paid for them. Thus Plaintiff understood that he would have access to his
                                                                                                                                                    Formatted: Font: 14 pt
                                     27      funds if he needed money.                                                                              Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt


                                                                           Page 11
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 14 of 83 Page ID #:246




                                      1   17.24. In reasonable and justifiable reliance on the many representations during the many                   Formatted: Font: 14 pt
                                                                                                                                                      Formatted: Font: 14 pt
                                      2                                                                                                               Formatted: Right: 0.06"
                                              discussions theaforementioned representations and assurances by Defendants,
                                      3
                                              particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                      4

                                      5       Opportunity, Plaintiff had with the Defendants, specially Wolan and McCain, Plaintiff                   Formatted: Font: 14 pt


                                      6
                                              agreed todecided to buy into Defendants’ Investment Opportunity and purchase                            Formatted: Font: 14 pt

                                      7
                                              precious metals from Defendants as represented. with his life savings and retirement
                                      8

                                      9       funds. On or about August 7, 2017, Plaintiff recalls receiving electronically received                  Formatted: Font: 14 pt


                                     10
                                              and signed a one-page document to sign, and the Plaintiff signed the document. The one-                 Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                              page document (“Contract”) is provided hereinfrom Defendants in order to participate in
                                     12
     Los Angeles, CA 90025




                                     13       Defendants’ Investment Opportunity (“Contract”), and a copy was not provided to
                                     14
                                              Plaintiff at the time of signing. A true and correct copy of the Contract is attached
                                     15
                                              hereto as Exhibit “1” and fully incorporated herein by this reference. Plaintiff                        Formatted: Font: 14 pt
                                     16                                                                                                               Formatted: Font: 14 pt

                                     17       understood that he was purchasing precious metals from Defendants at fair market value, that

                                     18       the Plaintiff was able to sell any part or the whole investment of the precious metals at any time
                                     19       without penalty and at least at the same price as he purchased them, and that the precious metals
                                     20
                                              were going to be kept by a third-party on his behalf.                                                   Formatted: Font: 14 pt
                                     21
                                          18. As part of the inducement of Plaintiff to enter into the Contract, the Defendants told Plaintiff that   Formatted: Font: 14 pt
                                     22
                                                                                                                                                      Formatted: Right: 0.06"
                                              Plaintiff could sell the coins back to Defendants for the price the Plaintiff paid for it without any   Formatted: Font: 14 pt
                                     23
                                                                                                                                                      Formatted: Font: 14 pt
                                     24       penalty.
                                                                                                                                                      Formatted: Font: 14 pt
                                                                                                                                                      Formatted: Font: 14 pt
                                     25   19.25. Thereafter, in August of 2017, Plaintiff, in reasonable and justifiable reliance on
                                                                                                                                                      Formatted: Font: 14 pt
                                     26                                                                                                               Formatted: Font: 14 pt
                                              the aforementioned representations ofand assurances by the Defendants, the                              Formatted: Font: 14 pt
                                     27
                                                                                                                                                      Formatted: Font: 14 pt

                                     28       Plaintiff purchased thousands of silver coins and other precious metals, including                      Formatted: Font: 14 pt
                                                                                                                                                      Formatted: Font: 14 pt


                                                                             Page 12
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 15 of 83 Page ID #:247




                                      1      coins, from Defendants. Plaintiff paid Defendants, based on their invoice dated                 Formatted: Font: 14 pt


                                      2
                                             August 7, 2017, the amount of $367,530.00. In addition, Plaintiff paid                          Formatted: Font: 14 pt

                                      3
                                             Defendants, based on their invoice dated August 23, 2017, the amount of
                                      4

                                      5      $94,282.50. Exhibit “2” are the True and correct copies of the twoAugust 7, 2017,               Formatted: Font: 14 pt


                                      6
                                             and August 23, 2017 invoices generated by the Defendants and paid by the Plaintiff which        Formatted: Font: 14 pt

                                      7
                                             areare attached hereto, collectively, as Exhibit “2” and fully incorporated herein              Formatted: Font: 14 pt
                                      8

                                      9      by this reference.                                                                              Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt
                                     10
                                          26. No other pages or documents were provided by Defendants or signed by Plaintiff
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             when Plaintiff received and signed the Contract electronically, nor when the
                                     12
     Los Angeles, CA 90025




                                     13      Plaintiff made the purchases of precious metals from Defendant in August of
                                     14
                                             2017.
                                     15
                                          27. In or aboutaround October 2017, Plaintiff received a statement from Strata Trust               Formatted: Font: 14 pt
                                     16                                                                                                      Formatted: Font: 14 pt

                                     17      Company which reflected the value of his investment. with Defendants. To                        Formatted: Font: 14 pt


                                     18
                                             hisPlaintiff’s shock and surprise, unlike what he was promised, the value of his                Formatted: Font: 14 pt

                                     19
                                             investment was already at about $211,868.63. Plaintiff realized that within a matter of days,   Formatted: Font: 14 pt
                                     20
                                                                                                                                             Formatted: Font: 14 pt
                                     21      his investment of approximatelywith Defendants had decreased. Within about two                  Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt
                                     22
                                             months’ time, the Plaintiff’s $461,812.50 investment with Defendants had lost                   Formatted: Right: 0.06"

                                     23                                                                                                      Formatted: Font: 14 pt

                                             about $250,000.00 in value.                                                                     Formatted: Font: 14 pt
                                     24                                                                                                      Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt
                                     25   20.28. Plaintiff then asked Daviddefendant, Wolan, about his investment and asked for
                                                                                                                                             Formatted: Font: 14 pt
                                     26                                                                                                      Formatted: Font: 14 pt
                                             an explanation ofas to why his investment had dropped approximately
                                                                                                                                             Formatted: Font: 14 pt
                                     27
                                                                                                                                             Formatted: Font: 14 pt
                                             $250,000.00 in value. Defendants, Wolan, McCain, and Sachs, during different                    Formatted: Font: 14 pt
                                     28
                                                                                                                                             Formatted: Font: 14 pt


                                                                          Page 13
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 16 of 83 Page ID #:248




                                      1      phone conversations, informed Plaintiff that the an “agreement” he signed                          Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      2                                                                                                         Formatted: Font: 14 pt
                                             explained his duties and obligations. Over (“Agreement”). Apparently, over the
                                                                                                                                                Formatted: Font: 14 pt
                                      3
                                             next few months after signing of the Contract, the Plaintiff was provided with pages
                                      4

                                      5      subsequent to the one-page he signed.Contract and making the aforementioned                        Formatted: Font: 14 pt


                                      6
                                             investment purchases with Defendants, Defendants provided Plaintiff with
                                      7
                                             additional pages, which the Defendants claimed were the Agreement for
                                      8

                                      9      Plaintiff’s investment with Defendants. For the first time, Defendants claimed that                Formatted: Font: 14 pt


                                     10
                                             the Plaintiff signed an agreement thatthe so-called Agreement, which explained                     Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             different terms about Defendants’ Investment Opportunity that was completely                       Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                     13      different than what was directly and repeatedly represented. Exhibit “4” is a to                   Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     14
                                             Plaintiff by Defendants. A true and correct copy of the so-called agreement                        Formatted: Font: 14 pt

                                     15
                                             Defendants provided to the Plaintiff after the purchase which isAgreement is attached
                                     16

                                     17      hereto as Exhibit “3” and fully incorporated herein by this reference. Plaintiff did               Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     18
                                             not sign nor ever agree to the Agreement and did not understand any of the
                                     19
                                             verbiages in the Agreement or what happened with life savings and retirement
                                     20

                                     21      funds he used to invest in Defendants’ Investment Opportunity.                                     Formatted: Font: 14 pt


                                     22
                                          21. The plaintiff who received Exhibit “4” did not understand any of the verbiages in that document
                                     23
                                             and could not understand what happened to his life savings during his retirement.
                                     24

                                     25
                                          29. Wolan, McCain, Sachs and the other Defendants continued to represent to Plaintiff that he

                                     26      needed to be patient. David Wolan, McCain, Sachs and the other DefendantsMoreover,                 Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     27
                                             Defendants, particularly, defendants, Wolan, McCain, and Sachs, told Plaintiff                     Formatted: Font: 14 pt

                                     28                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt


                                                                           Page 14
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 17 of 83 Page ID #:249




                                      1      that the statements from Strata Trust Company did not represent the accurate
                                      2
                                             value of Plaintiff’s investment with the Defendants; that because the coins in              Formatted: Font: 14 pt

                                      3
                                             question were minted in Canada specifically for Chase and that theyDefendants,
                                      4

                                      5      which had a higher value than Strata Trust Company was reflecting on the                    Formatted: Font: 14 pt


                                      6
                                             statements. As a result, Defendants, particularly, defendants, Wolan, McCain, and           Formatted: Font: 14 pt

                                      7
                                             Sachs and the other Defendants, would continuously toldtell Plaintiff that he needed to     Formatted: Font: 14 pt
                                      8                                                                                                  Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt
                                      9      be patient, wait, and not take any action.
                                                                                                                                         Formatted: Font: 14 pt
                                     10                                                                                                  Formatted: Font: 14 pt
                                          22.30. Plaintiff informed the Defendants of his intention to sell the precious metals
                                                                                                                                         Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
                                                                                                                                         Formatted: Right: 0.06"
  11755 Wilshire Blvd., 15th Floor




                                             and for the Defendants to buy them back the coinsfor the same price the Plaintiff           Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                     13      paid for them as they Defendants had repeatedly promised him at the same price.             Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt
                                     14
                                             Defendant. Defendants, however, refused to repurchase the coinsdo so and instead            Formatted: Font: 14 pt

                                     15                                                                                                  Formatted: Font: 14 pt

                                             told Plaintiff that Defendantsthey could not repurchase the coinsthem for another           Formatted: Font: 14 pt
                                     16                                                                                                  Formatted: Font: 14 pt

                                     17      three to five years; but kept representing all while continuing to represent to Plaintiff   Formatted: Font: 14 pt


                                     18
                                             that he hashad not lost any money asbecause the coinsprecious metals that he                Formatted: Font: 14 pt

                                     19                                                                                                  Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt
                                             bought from Defendants were worth as much as he paid for them. They told
                                     20                                                                                                  Formatted: Font: 14 pt

                                     21      Plaintiff that there was nothing for him to do, and that everything was in order,
                                     22
                                             and that Plaintiff’s investment was at the initial value and was on its way to gain
                                     23
                                             money. Plaintiff relied on these representations to his detriment.                          Formatted: Font: 14 pt
                                     24

                                     25   23.31. After a few months Although Plaintiff waited in reliance on the Defendants’
                                                                                                                                         Formatted: Font: 14 pt
                                     26                                                                                                  Formatted: Font: 14 pt
                                             continuing representation that Plaintiff had not lost any money, Plaintiff
                                                                                                                                         Formatted: Font: 14 pt
                                     27
                                                                                                                                         Formatted: Font: 14 pt
                                             continued receiving statements that showed the value of his investment was even             Formatted: Font: 14 pt
                                     28
                                                                                                                                         Formatted: Font: 14 pt


                                                                          Page 15
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 18 of 83 Page ID #:250




                                      1      further reduced. Plaintiff continued talking to Wolan, McCain, Sachsto lose value.                   Formatted: Font: 14 pt


                                      2
                                             Ultimately, and the other as time passed, Plaintiff was forced to engage others to                   Formatted: Font: 14 pt

                                      3
                                             sell his investments with Defendants on a regular basis and received the same                        Formatted: Font: 14 pt
                                      4

                                      5      representations. At this time, Plaintiff wished to preserve the portion of his investment that was

                                      6      left and because Defendants refusedcontinued to refuse to sell or buy back any part                  Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                      7
                                                                                                                                                  Formatted: Font: 14 pt
                                             of the precious metals they had sold to him. Plaintiff. As a result, he engaged others to
                                      8                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                      9      sell his investments and he was only able to recover about $158,000.00 of what
                                                                                                                                                  Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                     10      Plaintiff invested with the Defendants.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          32. As a factual and legal result of Defendants’ wrongful conduct as described herein
                                     12
     Los Angeles, CA 90025




                                     13      and above, Plaintiff has been damaged for an amount, in excess of $75,000, to be
                                     14      proven at the time of the trial together with the interest thereon.
                                     15
                                          33. Additionally, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                     16

                                     17      is entitled to recover from Defendant in accordance with the terms of the
                                     18      agreements alleged herein or as may be provided by law.
                                     19
                                                    FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT                                                  Formatted: Font: 14 pt
                                     20                                                                                                           Formatted: Right: 0.06"

                                                                  (AgainstPlaintiff against All Defendants)                                       Formatted: Font: 14 pt
                                     21

                                     22   24.34. Plaintiff re-alleges and incorporates by reference alleach and every allegation of               Formatted: Font: 14 pt

                                     23
                                             the above paragraphs aboveas though set forth fully herein.                                          Formatted: Font: 14 pt
                                     24                                                                                                           Formatted: Font: 14 pt

                                     25   35. From the many discussions the Plaintiff had with the Defendants, speciallyAs alleged herein         Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                     26      and above, defendants, Wolan and McCain, Plaintiff agreed to purchase precious metals                Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt
                                             fromincluding other representatives of Defendants as represented.                   On or about
                                     28                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                           Page 16
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 19 of 83 Page ID #:251




                                      1      August 7, 2017, Plaintiff recalls receiving a one-page document to sign, and the Plaintiff signed

                                      2      the document. The one-page document (“Contract”) is provided herein as Exhibit “1” and fully
                                      3
                                             incorporated herein by reference. Plaintiff understood and the agreement and ensured
                                      4
                                             Plaintiff that Defendants’ Investment Opportunity was that he wassafe and his                       Formatted: Font: 14 pt
                                      5

                                      6      investment with Defendants will only increase in value as the dollar is going to
                                      7
                                             lose strength causing precious metals to increase in value.                      Additionally,
                                      8
                                             Defendants, particularly, defendants, Wolan and McCain, repeatedly represented
                                      9

                                     10      to Plaintiff that: he would be purchasing precious metals from Defendants at fair                   Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                                          Formatted: Font: 14 pt
                                             market value, on the day of purchase; that the Plaintiff washe would be able to sell
  11755 Wilshire Blvd., 15th Floor




                                     12                                                                                                          Formatted: Font: 14 pt
     Los Angeles, CA 90025




                                             and/or Defendants would buy back any part or the whole investment of the                            Formatted: Font: 14 pt
                                     13

                                     14      precious metals at any timeanytime, without any penalty and at least at, for no less                Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt
                                     15                                                                                                          Formatted: Font: 14 pt
                                             than the same price as he purchased them,; and that the precious metals were going
                                     16                                                                                                          Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt
                                             to would be kept by a third-party on his behalf. Defendants also agreed thatBased on
                                     17                                                                                                          Formatted: Font: 14 pt

                                     18      Defendants repeated representations and assurances, Plaintiff understood that
                                     19
                                             Defendants’ Investment Opportunity was safe, risk-free, and that he would have
                                     20
                                             access to his investment funds at any time if he needed money.
                                     21

                                     22   25.36. As a result of the repeated representations and assurances by Defendants,                       Formatted: Right: 0.06"


                                     23
                                             particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     24
                                             Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     25

                                     26      metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals
                                                                                                                                                 Formatted: Font: 14 pt
                                     27
                                             from Defendants, Plaintiff received and signed a one-page Contract from                             Formatted: Font: 14 pt

                                     28                                                                                                          Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt


                                                                           Page 17
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 20 of 83 Page ID #:252




                                      1      Defendants in order to participate in Defendants’ Investment Opportunity, which                   Formatted: Font: 14 pt


                                      2
                                             Plaintiff could sell the coins back to Defendants for the price thebelieved was based on
                                      3
                                             Defendants’ representations and assurances to Plaintiff paid for it without any penalty.          Formatted: Font: 14 pt
                                      4

                                      5      about Defendants’ Investment Opportunity. See Exhibit “1” (i.e., Contract)
                                      6
                                             attached hereto and fully incorporated herein by this reference.                                  Formatted: Font: 14 pt

                                      7
                                          26.37. Thereafter, in August of 2017, in reasonable and justifiable reliance on the
                                      8

                                      9      aforementioned representations and assurances by the Defendants, the Plaintiff                    Formatted: Font: 14 pt


                                     10
                                             purchased thousands of silver coins and other precious metals, including coins, from              Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                                        Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                             Defendants. Plaintiff paid Defendants, based on their invoice dated August 7,
                                     12
     Los Angeles, CA 90025




                                     13      2017, the amount of $367,530. In addition00. Additionally, Plaintiff paid                         Formatted: Font: 14 pt


                                     14
                                             Defendants, based on their invoice dated August 23, 2017, the amount of
                                     15
                                             $94,282.50. See Exhibit “2” are the copies of(i.e., the two August 2017 invoices                  Formatted: Font: 14 pt
                                     16                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt
                                     17      generated by the Defendants) attached hereto and paid by the Plaintiff which are fully
                                                                                                                                               Formatted: Font: 14 pt
                                     18                                                                                                        Formatted: Font: 14 pt
                                             incorporated herein by this reference.
                                                                                                                                               Formatted: Font: 14 pt
                                     19
                                                                                                                                               Formatted: Font: 14 pt
                                          27. Defendants breached all their promises as stated in this Complaint, and therefore breached the
                                     20

                                     21      contract.

                                     22   38. Accordingly, Plaintiff has, at all times herein mentioned, fully complied with and
                                     23
                                             performed and/or stand ready, able, and willing to comply and perform all terms
                                     24

                                     25
                                             of the agreement with Defendants, except as to those which were excused,

                                     26      waived, and/or prevented by Defendant’s conduct.
                                                                                                                                               Formatted: Font: 14 pt
                                     27
                                                                                                                                               Formatted: Font: 14 pt

                                     28                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt


                                                                           Page 18
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 21 of 83 Page ID #:253




                                      1   39. However, Defendants is, and at all times mentioned herein were, in breach of their
                                      2
                                             promises to Plaintiff, as alleged herein and above, and thereby breached the
                                      3
                                             Contract.
                                      4

                                      5   28.40. Plaintiff has fully performed all his obligations pursuant to the agreement          Formatted: Font: 14 pt
                                                                                                                                      Formatted: Right: 0.06"
                                      6
                                             mentioned herein and has performed to the extent not prevented by the
                                      7
                                             Defendants. Plaintiff has made good faith attempts to resolve the dispute, but
                                      8

                                      9      Defendants refused and continues to refuse to comply with the Contract.                  Formatted: Font: 14 pt


                                     10
                                          41. As a directfactual and legal result of theDefendant’s breaches of Defendants, the as    Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                               Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                             alleged herein and above, Plaintiff has suffered and will suffer monetary damages in     Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                     13      been damaged for an amount, in excess of $500,000.00, to be proven at the time           Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                     14
                                             of the trial, but no less than $500,000. together with the interest thereon.             Formatted: Font: 14 pt

                                     15

                                     16   29.42. Additionally, Plaintiff has incurred attorney’s fees and costs, all of which

                                     17      Plaintiff is entitled to recover from Defendant in accordance with the terms of the
                                     18
                                             agreements alleged herein or as may be provided by law.                                  Formatted: Font: 14 pt

                                     19
                                                             SECOND CAUSE OF ACTION FOR FRAUD                                         Formatted: Right: 0.06"
                                     20

                                     21                           (AgainstPlaintiff against All Defendants)                           Formatted: Font: 14 pt


                                     22
                                          30.43. Plaintiff re-alleges and incorporates herein by reference alleach and every          Formatted: Font: 14 pt

                                     23                                                                                               Formatted: Font: 14 pt

                                             allegation of the allegations set forth in the precedingabove paragraphs as though set   Formatted: Font: 14 pt
                                     24                                                                                               Formatted: Font: 14 pt

                                     25      forth fully set forth herein.                                                            Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                     26
                                                                                                                                      Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                          Page 19
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 22 of 83 Page ID #:254




                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      1   31. As a result of the unlawful conduct described above, Defendants concealed or suppressed
                                      2
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                             material facts from Plaintiff. The fraudulent concealmentalleged herein and/or suppression
                                      3

                                      4      of material facts by Defendants, and each of them, include, but are not limited to, the following:

                                                                                                                                                  Formatted: Font: 14 pt
                                      5         a. Plaintiff was repeatedly told by the above, defendants, Wolan, and McCain, Sachs
                                                                                                                                                  Formatted: Font: 14 pt
                                      6                                                                                                           Formatted: Font: 14 pt
                                                    andincluding other Defendants that his investment was safe, that precious metals were
                                      7
                                                    a safe investment with no risk for Plaintiff.
                                      8
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      9         b. Wolan, McCain, Sachs and other representatives of Defendants represented to the

                                     10
                                                    Plaintiff that Plaintiff was and ensured Plaintiff that Defendants’ Investment
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                    Opportunity was safe and his investment with Defendants will only increase
                                     12
     Los Angeles, CA 90025




                                     13             in value as the dollar is going to lose strength causing precious metals to
                                     14
                                                    increase in value. Additionally, Defendants, particularly, defendants, Wolan
                                     15
                                                    and McCain, repeatedly represented to Plaintiff that: he would be purchasing                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     16

                                     17             precious metals from Defendants at fair market value on the day of
                                     18                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                    purchase,; that the Plaintiff washe would be able to sell and/or Defendants
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     19
                                                    would buy back any part or the whole investment of the precious metals at                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     20
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     21             any timeanytime, without any penalty and at least, for no less than the same                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     22
                                                    price as he purchased them,; and that the precious metals were going towould                  Formatted: Font: 14 pt, Not Raised by / Lowered by

                                     23                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     24             be kept by a third-party on his behalf.
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     25         c. Based on Defendants wrongfully appropriated, took,repeated representations                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     26                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                    and used Plaintiff’s assets and cash, for their benefit.                                      Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt

                                     28         d. Defendants causedassurances, Plaintiff to pay expenses.                                        Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                           Page 20
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 23 of 83 Page ID #:255




                                      1           e. Defendants wrongfully distributed Plaintiff’s funds and life savings to themselves.

                                      2           f. Failed to record and/or properly record financial transactions in Defendants books and
                                      3
                                                     records.
                                      4
                                                  g. Created a fraudulent contract and added terms to the agreement after the Contract was
                                      5
                                                     signed.
                                      6

                                      7           h. Wolan, McCain, Sachs and other Defendants misrepresented the terms of the agreement.

                                          i.44.   Plaintiff was repeatedly told and ensured by Wolan, McCain, Sachs and other                 Formatted
                                      8

                                      9       Defendantsunderstood that he was able to sell part or all of the precious metals he was         Formatted: Font: 14 pt, Not Raised by / Lowered by


                                     10
                                              purchasing at any time for at least the same priceDefendants’ Investment Opportunity
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                              was safe, risk-free, and that he would be havinghave access to his investment funds             Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     12
     Los Angeles, CA 90025




                                                                                                                                              Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     13                                                                                                       Formatted: Font: 14 pt, Not Raised by / Lowered by
                                              at any time if he needed money.
                                                                                                                                              Formatted: Font: 14 pt
                                     14
                                                                                                                                              Formatted: Font: 14 pt, Bold
                                     15   45. In reliance on the repeated representations and assurances by Defendants,

                                     16       particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     17
                                              Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     18

                                     19
                                              metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals

                                     20       from Defendants, Plaintiff received and signed a one-page Contract from
                                     21
                                              Defendants in order to participate in Defendants’ Investment Opportunity, which
                                     22

                                     23
                                              Plaintiff believed was based on Defendants’ representations and assurances to

                                     24       Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                     25
                                              Contract) attached hereto and fully incorporated herein by this reference.
                                     26

                                     27   46. Thereafter, in August of 2017, in reasonable and justifiable reliance on the                    Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt

                                     28       aforementioned representations and assurances by the Defendants, Plaintiff                      Formatted: Font: 14 pt
                                                                                                                                              Formatted: Font: 14 pt


                                                                               Page 21
                                                                FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 24 of 83 Page ID #:256




                                      1      purchased thousands of precious metals, including coins, from Defendants.
                                      2
                                             Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the
                                      3
                                             amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                      4

                                      5      invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                      6
                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                      7
                                             this reference.
                                      8

                                      9   47. At the time that Defendants made the aforementioned representations and
                                     10
                                             assurances, Defendants knew that they were false.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          48. Defendants made the aforementioned representations and assurances with the
                                     12
     Los Angeles, CA 90025




                                     13      intention to defraud and persuade the Plaintiff to buy into Defendants’ Investment
                                     14
                                             Opportunity and buy precious metals from Defendants as part of the Investment
                                     15
                                             Opportunity.
                                     16

                                     17   49. Plaintiff reasonably and justifiably relied on Defendants’ false representations and
                                     18
                                             assurances.
                                     19
                                          50. Had Plaintiff known the falsity of Defendants’ representations and assurances,
                                     20

                                     21      Plaintiff would not have agreed to buy into Defendants’ Investment Opportunity
                                     22
                                             or buy precious metals from Defendants as part of the Investment Opportunity or
                                     23
                                             entered into the aforementioned Contract to effectuate the same.
                                     24

                                     25   51. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                     26
                                             above, Plaintiff has been damaged for an amount, in excess of $500,000.00, to be
                                                                                                                                     Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt
                                             proven at the time of the trial together with the interest thereon.                     Formatted: Font: 14 pt
                                     28
                                                                                                                                     Formatted: Font: 14 pt


                                                                           Page 22
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 25 of 83 Page ID #:257




                                      1   52. Additionally, Defendants’ conduct was willful and malicious and without regard
                                      2
                                             for the well-being of the Plaintiff, thus entitling Plaintiff to an award of punitive
                                      3
                                             damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                      4

                                      5   53. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff is
                                      6
                                             entitled to recover from Defendant in accordance with the terms of the agreements
                                      7
                                             alleged herein or as may be provided by law.
                                      8

                                      9     THIRD CAUSE OF ACTION FOR NEGLIGENT MISREPRESENTATION                                          Formatted: Font: 14 pt
                                                                                                                                           Formatted: Right: 0.06"
                                     10
                                                                      (Plaintiff against All Defendants)
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          54. Plaintiff incorporates by reference each and every allegation of the above
                                     12
     Los Angeles, CA 90025




                                     13      paragraphs as though set forth fully herein.
                                     14
                                                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                j. As alleged herein and above, defendants, Wolan, and McCain, Sachs
                                     15                                                                                                    Formatted: Font: 14 pt, Not Raised by / Lowered by

                                                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     16            andincluding other representatives of Defendants represented and ensured

                                     17                                                                                                    Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                   Plaintiff   that    Defendants’       misrepresentations    were   designedInvestment
                                     18
                                                   Opportunity was safe and his investment with Defendants will only increase
                                     19

                                     20            in value as the dollar is going to induce Plaintiff to agree to purchaselose strength   Formatted: Font: 14 pt, Not Raised by / Lowered by


                                     21
                                                   causing precious metals as represented through the Defendants. But the Defendants       Formatted: Font: 14 pt, Not Raised by / Lowered by

                                     22
                                                   did not tell the Plaintiff the truth which was that immediately upon purchase of the
                                     23

                                     24            precious metals, the Plaintiff would lose about $250,000. Defendants misrepresented

                                     25            their intentions that they intended to just take about $250,000 of the approximately

                                     26            $462,000 they were receiving right off the bat for themselves.
                                                                                                                                           Formatted: Font: 14 pt
                                     27
                                                                                                                                           Formatted: Font: 14 pt

                                     28                                                                                                    Formatted: Font: 14 pt
                                                                                                                                           Formatted: Font: 14 pt


                                                                          Page 23
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 26 of 83 Page ID #:258




                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      1        k. to increase in value. Additionally, Defendants knew that if Plaintiff was told that
                                      2
                                                  they are taking $250,000 out of Plaintiff’s life savings, that the Plaintiff would have never
                                      3
                                                  agreed to invest his lifesaving/retirement funds with the Defendants.
                                      4
                                               l. The intention of the Defendants was to defraud Plaintiff out of his life savings at his
                                      5
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      6           elderly age., particularly, defendants, Wolan, and McCain, Sachs and other
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      7           Defendants knew that the Plaintiff for elderly, and defauded him as an elder.
                                      8
                                               m. On or about August 7, 2017, Plaintiff recalls receiving a one-page document to sign, and
                                      9
                                                  the Plaintiff signed the document.
                                     10
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                               n. Wolan, McCain, Sachs and other Defendants falselyrepeatedly represented to the
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12           Plaintiff that: he waswould be purchasing the precious metals from                              Formatted: Font: 14 pt, Not Raised by / Lowered by
     Los Angeles, CA 90025




                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     13                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                  Defendants at fair market value, on the day of purchase; that the Plaintiff
                                     14                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     15           washe would be able to sell and/or Defendants would buy back any part or                        Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     16
                                                  the whole investment of the precious metals at any timeanytime, without any                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     17                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by

                                                  penalty and at least at, for no less than the same price as he purchased them,;                 Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     18                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by

                                     19                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                  and that the precious metals were going towould be kept by a third-party on
                                                                                                                                                  Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     20                                                                                                           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                  his behalf.
                                     21
                                               o. Defendants established and conspired to establish a business entity and business
                                     22

                                     23           practices designed to defraud elderly people out of their retirement savings, and in this

                                     24           case, defrauded Plaintiff in that manner.
                                     25        p. Wolan, McCain, Sachs and other Defendants wrongfully exercised dominion and control
                                     26
                                                  over Plaintiff’s assets and funds and intentionally and wrongfully converted, seized, and
                                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt
                                                  diverted Plaintiff’s funds and assets for the benefit of Defendants and the Conspirators.
                                     28                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                         Page 24
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 27 of 83 Page ID #:259




                                      1         q. Defendants misappropriated, converted, embezzled, and stole and conspired to
                                      2             misappropriate, convert, embezzle, and steal Plaintiff’s retirement savings with the
                                      3             intention not to ever return the amount.
                                      4
                                                r. Wolan, McCain, Sachs and other Defendants illicitly marketed, and sold based on
                                      5
                                                    misrepresentations and false pretense, the precious metals with the intent to steal and
                                      6
                                                    defraud elderly out of their money, and in this case, they defrauded Plaintiff.
                                      7

                                      8         s. Defendants performed all of the above actions without the knowledge, consent, or

                                      9             permission of the Plaintiff.

                                     10         t. Defendants performed all of the above actions without the Plaintiff’s full knowledge of
KERENDIAN & ASSOCIATES, INC.




                                     11
                                                    the true facts.
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                                                                                                                                    Formatted: Normal, Add space between paragraphs of the
                                          u.55. Wolan, McCain, Sachs and other Defendants conspired to have Plaintiff justifiably                   same style, Tab stops: Not at 0.5"
                                     13
                                                                                                                                                    Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     14      relyBased on theDefendants repeated representations, and even after Plaintiff found out
                                                                                                                                                    Formatted: Font: 14 pt, Not Raised by / Lowered by

                                     15      that his retirement savings of about $462,000 was reduced by $250,000 right off the bat; the
                                     16      Defendants, especially Wolan, McCain and Sachs who were acting on behalf of himself and the
                                     17
                                             Defendants, continued misrepresenting facts so that the Plaintiff would not take any action to
                                     18
                                             protect himself after the sale and and continued misrepresenting facts to Plaintiff so that he
                                     19

                                     20      would not take any action to protect himself. and assurances, Plaintiff understood that

                                     21      Defendants’ Investment Opportunity was safe, risk-free, and that he would have
                                     22
                                             access to his investment funds at any time if he needed money.                                         Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     23
                                                v. As part of the inducement of Plaintiff to enter into the Contract, Defendants told
                                     24

                                     25             Plaintiff that Plaintiff could sell the coins back to Defendants for the price Plaintiff paid

                                     26             for them without any penalty.
                                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                                    Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt


                                                                           Page 25
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 28 of 83 Page ID #:260




                                      1   56. Wolan, McCain, Sachs and the OtherIn reliance on the repeated representations and
                                      2
                                             assurances by Defendants, particularly, defendants, Wolan and McCain, about
                                      3

                                      4      Defendants’ Investment Opportunity, as set forth herein and above, Plaintiff

                                      5      agreed to purchase precious metals from Defendants. To facilitate Plaintiff’s
                                      6
                                             purchase of the precious metals from Defendants, Plaintiff received and signed a
                                      7

                                      8      one-page Contract from Defendants in order to participate in Defendants’

                                      9      Investment Opportunity, which Plaintiff believed was based on Defendants’
                                     10
                                             representations and assurances to Plaintiff about Defendants’ Investment
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12      Opportunity. See Exhibit “1” (i.e., Contract) attached hereto and fully
     Los Angeles, CA 90025




                                     13      incorporated herein by this reference.
                                     14
                                          57. Thereafter, in August of 2017, in reasonable and justifiable reliance on the
                                     15

                                     16      aforementioned representations and assurances by the Defendants, Plaintiff

                                     17      purchased thousands of precious metals, including coins, from Defendants.
                                     18
                                             Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the
                                     19

                                     20      amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their

                                     21      invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                     22
                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                     23

                                     24      this reference.

                                     25   58. Defendants’ representations and assurances to Plaintiff were not true.
                                     26
                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                  Formatted: Font: 14 pt

                                     28                                                                                           Formatted: Font: 14 pt
                                                                                                                                  Formatted: Font: 14 pt


                                                                         Page 26
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 29 of 83 Page ID #:261




                                      1   59. While Defendants may have believed their representations and assurances to
                                      2
                                             Plaintiff were true, Defendants had no reasonable grounds for believing the
                                      3
                                             representations and assurances were true when Defendants made them.
                                      4

                                      5   60. Defendants intended that Plaintiff relies on their representations and assurances.
                                      6
                                          61. Plaintiff reasonably and justifiably relied on Defendants’ representations and
                                      7

                                      8      assurances.

                                      9   62. Had Plaintiff known the falsity of Defendants’ representations and assurances,
                                     10
                                             Plaintiff would not have agreed to buy into Defendants’ Investment Opportunity
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12      or buy precious metals from Defendants as part of the Investment Opportunity or
     Los Angeles, CA 90025




                                     13      entered into the aforementioned Contract to effectuate the same.
                                     14
                                          63. As a factual and legal result of Plaintiff’s reliance on Defendant’s representations
                                     15

                                     16      and assurances, as alleged herein and above, Plaintiff has been damaged for an
                                     17
                                             amount, in excess of $500,000.00, to be proven at the time of the trial together
                                     18
                                             with the interest thereon.
                                     19

                                     20   64. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff is
                                     21
                                             entitled to recover from Defendant in accordance with the terms of the agreements
                                     22
                                             alleged herein or as may be provided by law.
                                     23

                                     24         FOURTH CAUSE OF ACTION FOR FRAUDULENT INDUCEMENT
                                     25                                                                                               Formatted: Font: Times New Roman, 14 pt, Bold, Not
                                                                    (Plaintiff against All Defendants)                                Raised by / Lowered by
                                     26
                                          65. Plaintiff incorporates by reference each and every allegation of the above              Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28      paragraphs as though set forth fully herein.                                             Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                          Page 27
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 30 of 83 Page ID #:262




                                      1   66. As alleged herein and above, defendants, Wolan and McCain, including other
                                      2
                                             representatives of Defendants represented and ensured Plaintiff that Defendants’
                                      3
                                             Investment Opportunity was safe and his investment with Defendants will only
                                      4

                                      5      increase in value as the dollar is going to lose strength causing precious metals to
                                      6
                                             increase in value. Additionally, Defendants, particularly, defendants, Wolan and
                                      7
                                             McCain, repeatedly represented to Plaintiff that: he would be purchasing precious
                                      8

                                      9      metals from Defendants at fair market value on the day of purchase; that he would
                                     10
                                             be able to sell and/or Defendants would buy back any part or the whole
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             investment of the precious metals at anytime, without any penalty, for no less than
                                     12
     Los Angeles, CA 90025




                                     13      the same price he purchased them; and that the precious metals would be kept by
                                     14
                                             a third-party on his behalf. Based on Defendants repeated representations and
                                     15
                                             assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                     16

                                     17      safe, risk-free, and that he would have access to his investment funds at any time
                                     18
                                             if he needed money.
                                     19

                                     20   67. In reliance on the repeated representations and assurances by Defendants,
                                     21      particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     22
                                             Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     23

                                     24      metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals

                                     25      from Defendants, Plaintiff received and signed a one-page Contract from
                                     26
                                             Defendants in order to participate in Defendants’ Investment Opportunity, which        Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt

                                     28      Plaintiff believed was based on Defendants’ representations and assurances to          Formatted: Font: 14 pt
                                                                                                                                    Formatted: Font: 14 pt


                                                                         Page 28
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 31 of 83 Page ID #:263




                                      1      Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                      2
                                             Contract) attached hereto and fully incorporated herein by this reference.
                                      3

                                      4   68. Thereafter, in August of 2017, in reasonable and justifiable reliance on the

                                      5      aforementioned representations and assurances by the Defendants, the Plaintiff
                                      6
                                             purchased thousands of precious metals, including coins, from Defendants.
                                      7
                                             Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the
                                      8

                                      9      amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                     10
                                             invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                     12
     Los Angeles, CA 90025




                                     13      this reference.
                                     14
                                          69. At the time that Defendants made the aforementioned representations and
                                     15
                                             assurances, Defendants knew that they were false.
                                     16

                                     17   70. Defendants made the aforementioned representations and assurances with the
                                     18
                                             intention to defraud and induce Plaintiff to buy into Defendants’ Investment
                                     19
                                             Opportunity and buy precious metals from Defendants as part of the Investment
                                     20

                                     21      Opportunity.
                                     22
                                          71. Plaintiff reasonably and justifiably relied on Defendants’ false representations and
                                     23
                                             assurances.
                                     24

                                     25   72. Had Plaintiff known the falsity of Defendants’ representations and assurances,
                                     26
                                             Plaintiff would not have agreed to buy into Defendants’ Investment Opportunity
                                                                                                                                     Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt

                                     28                                                                                              Formatted: Font: 14 pt
                                                                                                                                     Formatted: Font: 14 pt


                                                                           Page 29
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 32 of 83 Page ID #:264




                                      1      or buy precious metals from Defendants as part of the Investment Opportunity or
                                      2
                                             entered into the aforementioned Contract to effectuate the same.
                                      3
                                          73. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                      4

                                      5      above, Plaintiff has been damaged for an amount, in excess of $500,000.00, to be
                                      6
                                             proven at the time of the trial together with the interest thereon.
                                      7
                                          74. Additionally, Defendants’ conduct was willful and malicious and without regard
                                      8

                                      9      for the well-being of the Plaintiff, thus entitling Plaintiff to an award of punitive
                                     10
                                             damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   75. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff is
     Los Angeles, CA 90025




                                     13      entitled to recover from Defendant in accordance with the terms of the agreements
                                     14
                                             alleged herein or as may be provided by law.
                                     15
                                                  FIFTH CAUSE OF ACTION FOR FINANCIAL ELDER ABUSE
                                     16

                                     17             (Welf. & Inst. continued to represent to Code §§ 15610.30, 15657.5)               Formatted: Font: 14 pt, Underline


                                     18
                                                                    (Plaintiff against All Defendants)
                                     19

                                     20   76. Plaintiff incorporates by reference each and every allegation of the above

                                     21      paragraphs as though set forth fully herein.
                                     22
                                          77. At all times mentioned herein, Plaintiff was older than 65 years of age.
                                     23

                                     24   78. Defendants appropriated and retained Plaintiffs’ life savings and retirement funds.
                                     25      As alleged herein and above, defendants, Wolan and McCain, including other
                                     26
                                             representatives of Defendants represented and ensured Plaintiff that Defendants’         Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28      Investment Opportunity was safe and his investment with Defendants will only             Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                          Page 30
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 33 of 83 Page ID #:265




                                      1      increase in value as the dollar is going to lose strength causing precious metals to
                                      2
                                             increase in value. Additionally, Defendants, particularly, defendants, Wolan and
                                      3
                                             McCain, repeatedly represented to Plaintiff that: he would be purchasing precious
                                      4

                                      5      metals from Defendants at fair market value on the day of purchase; that he would
                                      6
                                             be able to sell and/or Defendants would buy back any part or the whole
                                      7
                                             investment of the precious metals at anytime, without any penalty, for no less than
                                      8

                                      9      the same price he purchased them; and that the precious metals would be kept by
                                     10
                                             a third-party on his behalf. Based on Defendants repeated representations and
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                     12
     Los Angeles, CA 90025




                                     13      safe, risk-free, and that he would have access to his investment funds at any time
                                     14
                                             if he needed money.
                                     15

                                     16   79. In reliance on the repeated representations and assurances by Defendants,
                                     17      particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     18
                                             Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     19

                                     20      metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals

                                     21      from Defendants, Plaintiff received and signed a one-page Contract from
                                     22
                                             Defendants in order to participate in Defendants’ Investment Opportunity, which
                                     23

                                     24      Plaintiff believed was based on Defendants’ representations and assurances to

                                     25      Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                     26
                                             Contract) attached hereto and fully incorporated herein by this reference.             Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt

                                     28                                                                                             Formatted: Font: 14 pt
                                                                                                                                    Formatted: Font: 14 pt


                                                                         Page 31
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 34 of 83 Page ID #:266




                                      1   80. Thereafter, in August of 2017, in reasonable and justifiable reliance on the
                                      2
                                             aforementioned representations and assurances by the Defendants, the Plaintiff
                                      3
                                             purchased thousands of precious metals, including coins, from Defendants.
                                      4

                                      5      Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the
                                      6
                                             amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                      7
                                             invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                      8

                                      9      the two August 2017 invoices) attached hereto and fully incorporated herein by
                                     10
                                             this reference.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          81. In or around October 2017, Plaintiff received a statement from Strata Trust
                                     12
     Los Angeles, CA 90025




                                     13      Company which reflected the value of his investment with Defendants. To
                                     14
                                             Plaintiff’s shock and surprise, unlike what he was promised, the value of his
                                     15
                                             investment with Defendants had decreased. Within about two months’ time, the
                                     16

                                     17      Plaintiff’s $461,812.50 investment with Defendants had lost about $250,000.00 in
                                     18
                                             value.
                                     19
                                          82. Defendants, particularly, defendants, Wolan, McCain, and Sachs, told Plaintiff
                                     20

                                     21      that the statements from Strata Trust Company did not represent the accurate
                                     22
                                             value of Plaintiff’s investment with the Defendants because the coins in question
                                     23
                                             were minted in Canada specifically for Defendants, which had a higher value than
                                     24

                                     25      Strata Trust Company was reflecting on the statements. As a result, Defendants,
                                     26
                                             particularly, defendants, Wolan, McCain, and Sachs, would continuously tell
                                                                                                                                 Formatted: Font: 14 pt
                                     27
                                                                                                                                 Formatted: Font: 14 pt

                                     28                                                                                          Formatted: Font: 14 pt
                                                                                                                                 Formatted: Font: 14 pt


                                                                         Page 32
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 35 of 83 Page ID #:267




                                      1      Plaintiff that he needed to be patient and that his investment was not reduced. They    Formatted: Font: 14 pt, Not Raised by / Lowered by


                                      2
                                                                                                                                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                             continuously told Plaintiff that he needed to, wait, and not take any action.
                                      3                                                                                              Formatted: Font: 14 pt, Not Raised by / Lowered by

                                                                                                                                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      4   w.83. Nevertheless, Plaintiff informed the Defendants of his intention to sell the
                                                                                                                                     Formatted: Normal, Add space between paragraphs of the
                                                                                                                                     same style, Tab stops: Not at 0.5"
                                      5      precious metals and for the Defendants to buy them back the coinsfor the same           Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      6
                                             price the Plaintiff paid for them as they Defendants had repeatedly promised him at     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      7                                                                                              Formatted: Font: 14 pt, Not Raised by / Lowered by

                                                                                                                                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      8      the same price. Defendant. Defendants, however, refused to repurchase the coinsdo so
                                                                                                                                     Formatted: Font: 14 pt, Not Raised by / Lowered by
                                      9
                                             and instead told Plaintiff that Defendantsthey could not repurchase the coinsthem for   Formatted: Font: 14 pt, Not Raised by / Lowered by

                                     10                                                                                              Formatted: Font: 14 pt, Not Raised by / Lowered by

                                             another three to five years. all while continuing to represent to Plaintiff that he
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12      had not lost any money because the precious metals that he bought from
     Los Angeles, CA 90025




                                     13
                                             Defendants were worth as much as he paid for them.                                      Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     14

                                     15   84. Notwithstanding Defendants’ continuing representation that Plaintiff had not lost

                                     16      any money, Plaintiff continued receiving statements that showed the value of his
                                     17
                                             investment kept on losing value. Ultimately, in an effort to preserve what was left
                                     18

                                     19      of his life savings and retirement funds, Plaintiff was forced to engage others to

                                     20      sell his investments with Defendants because Defendants continued to refuse to
                                     21
                                             sell or buy back any part of the precious metals they had sold to him. Plaintiff was
                                     22

                                     23      only able to recover about $158,000.00 of what Plaintiff invested with the

                                     24      Defendants.
                                     25
                                          85. Defendants appropriated and retained the Plaintiff’s life savings and retirement
                                     26
                                             funds for wrongful use, with the intent to defraud, and/or by undue influence.          Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt

                                     28                                                                                              Formatted: Font: 14 pt
                                                                                                                                     Formatted: Font: 14 pt


                                                                          Page 33
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 36 of 83 Page ID #:268




                                      1      Defendants engaged in such misconduct either directly, or assisted each other in
                                      2
                                             such misconduct.
                                      3
                                          86. As a result of Defendants’ misconduct, as alleged herein and above, the Plaintiff
                                      4

                                      5      was harmed and Defendants’ misconduct was a substantial factor in causing
                                      6
                                             Plaintiff’s harm.
                                      7
                                          87. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                      8

                                      9      above, Plaintiff has been damaged for an amount, in excess of $500,000.00, to be
                                     10
                                             proven at the time of the trial together with the interest thereon.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   88. Additionally, Defendants’ conduct was willful and malicious and without regard
     Los Angeles, CA 90025




                                     13      for the well-being of the Plaintiff, thus entitling Plaintiff to an award of punitive
                                     14
                                             damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                     15

                                     16   32. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff is
                                     17      entitled to recover from Defendant in accordance with the terms of the agreements
                                     18
                                             alleged herein or as may be provided by law (e.g., Welf. & Inst. Defendants had a                 Formatted: Font: 14 pt, Not Bold, No underline
                                     19

                                     20      duty to disclose the material facts referenced above to the Plaintiff.

                                     21   33. Defendants intentionally concealed or suppressed the aforementioned material facts and those
                                     22      stated in this complaint with the intent to defraud Plaintiff.
                                     23
                                          34. Plaintiff was unaware of the material facts referenced above and would not have acted as they
                                     24
                                             did if they had known of the concealed or suppressed facts.
                                     25

                                     26   35. In doing the acts alleged herein, Defendants acted with oppression, fraud, and malice as set
                                                                                                                                               Formatted: Font: 14 pt
                                     27      forth in Civil Code § 3294, and Nominal Defendant Plaintiff is entitled to an award of punitive
                                                                                                                                               Formatted: Font: 14 pt

                                     28                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt


                                                                            Page 34
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 37 of 83 Page ID #:269




                                      1       damages to make an example of and to punish Defendants in addition to damages and other

                                      2       relief requested in this Complaint, not less than $10,000,000.
                                      3
                                          36. Plaintiff has also suffered compensatory damages due to the fraud of the Defendants for an
                                      4
                                              amount to be proven at the time of trial but not less than $2,000,000.
                                      5
                                          89. Code §15657.5).
                                      6

                                      7     THIRD CAUSE OF ACTION FOR NEGLIGENT MISREPRESENTATION                                                  Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Right: 0.06"
                                      8
                                                                                (Against All Defendants)
                                      9
                                          37. Plaintiff re-alleges and incorporates by reference all paragraphs above.
                                     10
                                          38. Defendant’s false representations as a stated above, but including the representation to Plaintiff
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12       that if he sold the coins back to Defendant within one year of purchasing them, Defendant would
     Los Angeles, CA 90025




                                     13       pay him and there would be no penalty, was made with no reasonable grounds to believe the
                                     14       representation to be true.
                                     15
                                          39. Plaintiff alternatively alleges that the misrepresentations mentioned above constitute negligent
                                     16
                                              misrepresentation.
                                     17

                                     18   40. Plaintiff has suffered damages as a result of said misrepresentation for an amount to be proven at

                                     19       the time of trial, but for not less than $2,000,000.

                                     20                 FOURTH CAUSE OF ACTION FOR FRAUD IN THE INDUCEMENT
                                     21                                         (Against All Defendants)
                                     22
                                          41. Plaintiff re-alleges and incorporates by reference all paragraphs above.
                                     23
                                          42. Defendants had a duty to disclose the material facts referenced above to the Plaintiff.
                                     24

                                     25   43. Defendants intentionally made the aforementioned material misrepresentations to induce
                                     26       Plaintiff to sign the Contract and other documents relating to the Contract. Defendants knew
                                                                                                                                                   Formatted: Font: 14 pt
                                     27       that the Plaintiff was elderly and did not understand the implication of the documents He Was        Formatted: Font: 14 pt

                                     28                                                                                                            Formatted: Font: 14 pt
                                              Signing. The Defendants knew that Plaintiff was relying upon the verbal representations David        Formatted: Font: 14 pt


                                                                             Page 35
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 38 of 83 Page ID #:270




                                      1       H. Wolan and the other Defendants for making in agreeing to deposit his money with the

                                      2       Defendants.    Defendants, through their misrepresentations as stated above and in this
                                      3
                                              complaint, induced Plaintiff to execute the documents which caused the transfer of Plaintiff’s
                                      4
                                              retirement savings to the Defendant. Defendants knew that as soon as the Plaintiff deposited his
                                      5
                                              money with the Defendants, that the Defendants were taking about $250,000 of that money for
                                      6
                                              themselves. However, they concealed this fact in order to induce the Plaintiff to execute
                                      7

                                      8       documents so that they can steal approximately $250,000 from the Plaintiff.

                                      9   44. Plaintiff was unaware of the material facts referenced above and would not have acted as they
                                     10       did if they had known of the concealed or suppressed facts.
KERENDIAN & ASSOCIATES, INC.




                                     11
                                          45. In doing the acts alleged herein, Defendants acted with oppression, fraud, and malice as set
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                              forth in Civil Code § 3294, and Nominal Defendant Plaintiff is entitled to an award of punitive
                                     13
                                              damages to make an example of and to punish Defendants in addition to damages and other
                                     14

                                     15       relief requested in this Complaint, not less than $10,000,000.

                                     16   46. Plaintiff has also suffered compensatory damages due to the fraud of the Defendants for an
                                     17       amount to be proven at the time of trial but not less than $2,000,000.
                                     18

                                     19
                                           FIFTH CAUSE OF ACTION FOR FINANCIAL AND ELDER ABUSE (Welf. & Inst. C. §§                              Formatted: Font: 14 pt, Not Bold, No underline
                                     20

                                     21                                          15610.30, and 15657.5)

                                     22                                        (Against All Defendants)

                                     23   47. Plaintiff re-alleges and incorporates by reference all paragraphs above.
                                     24
                                          48. At all times relevant herein, Plaintiff was an elder, who resided in California, as that term is
                                     25
                                              defined in Welf. & Inst. C. § 21366. Plaintiff was born on April 15, 1946. Therefore, Plaintiff
                                     26
                                              attained the age of 65 on April 15, 2011. Plaintiff was 71 years of age at the time he executed    Formatted: Font: 14 pt
                                     27
                                                                                                                                                 Formatted: Font: 14 pt

                                     28       the alleged contract.                                                                              Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt


                                                                            Page 36
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 39 of 83 Page ID #:271




                                      1   49. Based on information and belief, Plaintiff alleges that the withdrawal, conversion, and
                                      2       misappropriation of funds by Defendant of the Plaintiff’s money, including without limitation,
                                      3
                                              Plaintiff’s funds in his accounts were unlawful; and that the actions or failures to act by
                                      4
                                              Defendant, as alleged herein and above, are an unconscionable and despicable fraud upon
                                      5
                                              Plaintiff.   Based on information and belief, Plaintiff further alleges that Defendant took
                                      6
                                              advantage of Plaintiff advanced age and health.
                                      7

                                      8   50. Based on information and belief, Plaintiff alleges that Defendants intentionally concealed these
                                      9       facts from Plaintiff, Plaintiff to prevent anyone from taking any action to protect the interests of
                                     10
                                              Plaintiff, and in doing so acted in bad faith. For example, Defendants failed to provide all
KERENDIAN & ASSOCIATES, INC.




                                     11
                                              pages of the alleged contract to Plaintiff. The Defendants represented the terms of the
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                              agreement to the Plaintiff over the telephone.
                                     13

                                     14   51. Around August of 2017, Defendants represented to Plaintiff that Plaintiff’s funds were going to

                                     15       be used to purchase precious metals, specifically silver coins or bullions, at market price.

                                     16       Defendants representatives, including Wolan, McCain, and Sachs talked to the Plaintiff
                                     17       multiple times and on a regular basis over the telephone. The contract was designed to defraud
                                     18
                                              the Plaintiff. It was drafted in a manner that the signature of Plaintiff was required on the first
                                     19
                                              page and that the subsequent pages followed the signature. The contract was designed so that
                                     20
                                              Plaintiff would not see the other pages. The other pages were not provided at the time of the
                                     21

                                     22       execution. However, based on information and belief, Plaintiff alleges that after Defendant took

                                     23       control of Plaintiff’s funds, Defendants took a fee of approximately $250,000 without telling

                                     24       the Plaintiff, and by the time the subject precious metals were sold, Plaintiff only recovered
                                     25       $158,000 of his entire funds.
                                     26
                                          52. Based on information and belief, Plaintiff alleges that Defendants’ conduct, as described and          Formatted: Font: 14 pt
                                     27
                                                                                                                                                     Formatted: Font: 14 pt
                                              alleged herein, constitutes financial abuse as defined in Welf. & Inst. C. § 15610.30.
                                     28                                                                                                              Formatted: Font: 14 pt
                                                                                                                                                     Formatted: Font: 14 pt


                                                                             Page 37
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 40 of 83 Page ID #:272




                                      1   53. Further, based on information and belief, Plaintiff alleges that Defendants are guilty of
                                      2       recklessness, oppression, fraud, and malice in the commission of the financial abuse of Plaintiff
                                      3
                                              as described and alleged herein and above.
                                      4
                                          54. Under the Welf. & Inst. C. §15657.5, Defendants are liable for reasonable attorney fees and
                                      5
                                              costs of the Plaintiff. Additionally, under California Civil Code (“CC”) § 3294, Plaintiff is
                                      6

                                      7       entitled to punitive or exemplary damages against Defendant.

                                      8   55. When Plaintiff entered into the Contract with the Defendant, Plaintiff was over Sixty-Five (65)
                                      9       years old and thus was an elder under the California Elder Abuse and Dependent Adult Civil
                                     10
                                              Protection Act.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          56. By committing the above acts, Defendant violated the California Elder Abuse and Dependent
                                     12
     Los Angeles, CA 90025




                                              Adult Civil Protection Act by taking financial advantage of Plaintiff with the intent to defraud
                                     13

                                     14       and/or commit undue influence against Plaintiff in his vulnerable state.

                                     15   57. In doing the acts alleged herein, Defendants acted with oppression, fraud, and malice as set forth
                                     16
                                              in Civil Code § 3294. Plaintiff is entitled to an award of punitive damages to make an example
                                     17
                                              of and to punish Defendants in addition to damages and other relief requested in this Complaint
                                     18
                                              for an amount to be proven at the time of trial but not less than $10 million.
                                     19

                                     20   58. Plaintiff has suffered compensatory damages as a result of said actions by the Defendants for an

                                     21       amount to be proved at trial, but for no less than $2,000,000.

                                     22                         SIXTH CAUSE OF ACTION FOR CONVERSION                                               Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Right: 0.06"
                                     23
                                                                     (AgainstPlaintiff against All Defendants)                                     Formatted: Font: 14 pt
                                     24
                                          59.90. Plaintiff incorporates herein by reference each and every allegation of the above                 Formatted: Font: 14 pt
                                     25

                                     26       paragraphs as though set forth fully herein.
                                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                                   Formatted: Font: 14 pt

                                     28                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt


                                                                               Page 38
                                                                FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 41 of 83 Page ID #:273




                                      1   91. Based on information and beliefAt all times relevant herein, Plaintiff alleges that had an           Formatted: Font: 14 pt


                                      2
                                              ownership interest in his life savings and retirement funds, including without
                                      3
                                              limitation, all amounts of money paid to Defendants in connection with
                                      4

                                      5       Defendant’s Investment Opportunity.
                                      6
                                          92. Defendants are in possession and continue to be in possession of of all the funds                    Formatted: Font: 14 pt

                                      7                                                                                                            Formatted: Font: 14 pt

                                              belonging to money the Plaintiff.          Further, based on information and belief, paid in         Formatted: Font: 14 pt
                                      8

                                      9       connection with Defendant’s Investment Opportunity.
                                     10
                                          60.93. Despite multiple demands by Plaintiff alleges thatfor the return of his money,                    Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11                                                                                                            Formatted: List Paragraph, Indent: Left: 0", Hanging:
                                                                                                                                                   0.27"
  11755 Wilshire Blvd., 15th Floor




                                              Defendants have takenrefused to pay back the Plaintiff’s money and continue to                       Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                                                                                                                                   Formatted: Font: 14 pt
                                     13       hold such money belonging to Plaintiff without his knowledge or consent ofin                         Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt
                                     14
                                              converting the true factssame to Defendants’ own use.                                                Formatted: Font: 14 pt
                                     15                                                                                                            Formatted: Font: 14 pt

                                          61. Based on information and belief, Plaintiff alleges that Defendants have failed and refused to        Formatted: Font: 14 pt
                                     16

                                     17   return the funds to the Plaintiff after many requests.

                                     18   62. Despite such misrepresentations, these Defendants have wrongfully, maliciously and with the
                                     19   intent to injure Plaintiff failed and refused to transfer the funds to the Plaintiff. Defendants acted
                                     20
                                          with wrongful intent to injure and oppress Plaintiff. Further, Defendants, with intent to injure and
                                     21
                                          with malice, withheld and failed to deliver the funds to Plaintiff. Defendants’ actions and/or
                                     22
                                          omissions towards Plaintiff were oppressive and malicious; thus, Plaintiff is entitled to the
                                     23

                                     24   assessment of punitive and/or exemplary damages in an amount necessary to punish Defendants to
                                                                                                                                                   Formatted: Font: 14 pt, Lowered by 2 pt

                                          be proven at trial but not less than $10,000,000.                                                        Formatted: Indent: Left: 0", Hanging: 0.27"
                                     25
                                                                                                                                                   Formatted: Font: 14 pt, Lowered by 2 pt
                                     26   63.94. As a directfactual and legal result of the aforementioned actions and/or omissions by             Formatted: Font: 14 pt, Lowered by 2 pt
                                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                                   Formatted: Font: 14 pt
                                              DefendantsDefendant’s misconduct, as alleged herein and above, Plaintiff has been
                                     28                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt


                                                                             Page 39
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 42 of 83 Page ID #:274




                                      1      damaged in thefor an amount, in excess of funds converted, plus costs of collection and           Formatted: Font: 14 pt, Lowered by 2 pt
                                                                                                                                               Formatted: Font: 14 pt, Lowered by 2 pt
                                      2
                                             prejudgment interest at the legal rate, but not less than $2,000,000$500,000.00, to be
                                      3
                                             proven at the time of the trial together with the interest thereon.                               Formatted: Font: 14 pt, Lowered by 2 pt
                                      4                                                                                                        Formatted: Font: 14 pt

                                      5

                                      6   95. Additionally, Defendants’ conduct was willful and malicious and without regard
                                      7
                                             for the well-being of Plaintiff, thus entitling Plaintiff to an award of punitive
                                      8

                                      9      damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                     10
                                          96. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff is
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             entitled to recover from Defendant in accordance with the terms of the agreements
                                     12
     Los Angeles, CA 90025




                                     13      alleged herein or as may be provided by law.
                                     14                                                                                                        Formatted: Font: 14 pt
                                                 SEVENTH CAUSE OF ACTION FOR COMMON COUNTSCOUNT
                                                                                                                                               Formatted: Right: 0.06"
                                     15
                                                                                                                                               Formatted: Font: 14 pt
                                                                 (Against(MONEY HAD AND RECEIVED)
                                     16
                                                                      (Plaintiff against All Defendants)                                       Formatted: Font: 14 pt
                                     17
                                                                                                                                               Formatted: Right: 0.06"
                                     18                                                                                                        Formatted: Font: 14 pt
                                          64. Plaintiff re-alleges and incorporates by reference all paragraphs above.
                                     19
                                          65.97. The sums paid by Plaintiff to Defendant as alleged each and every allegation of the           Formatted: Right: 0.06"
                                     20
                                             above are money had an received by Defendantparagraphs as though set forth fully                  Formatted: Font: 14 pt
                                     21

                                     22                                                                                                        Formatted: Font: 14 pt
                                             herein.
                                     23
                                          66. Said amounts were exchanged for the consideration of the coins sold to Plaintiff and the other
                                     24
                                             terms of the Contract.
                                     25

                                     26   98. By refusing to re-purchase the coins, Defendants became indebted to Defendants received
                                                                                                                                               Formatted: Font: 14 pt
                                     27
                                             amounts of money that were intended for Plaintiff’s benefit, including without                    Formatted: Font: 14 pt

                                     28                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt


                                                                           Page 40
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 43 of 83 Page ID #:275




                                      1       limitation, payments Plaintiff made to Defendants in connection with Defendant’s
                                      2
                                              Investment Opportunity.
                                      3
                                          99. Despite multiple demands by Plaintiff for the sums statedreturn of his money,              Formatted: Font: 14 pt
                                      4

                                      5       Defendants have refused to pay back the money and continue to hold said money.
                                      6
                                          67. As a factual and legal result of Defendant’s misconduct, as alleged herein and             Formatted: Font: 14 pt, Lowered by 2 pt

                                      7

                                      8       above.

                                      9   68. Defendant has failed to pay , Plaintiff said sums.                                         Formatted: Font: 14 pt, Lowered by 2 pt

                                     10
                                          69.100.       Therefore, Defendants are liable to the Plaintiff for common countshas been      Formatted: Right: 0.06"
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12       damaged for an amount, in excess of $500,000.00, to be proven at the time of the           Formatted: Font: 14 pt, Lowered by 2 pt
     Los Angeles, CA 90025




                                                                                                                                         Formatted: Font: 14 pt, Lowered by 2 pt
                                     13                                                                                                  Formatted: Font: 14 pt, Lowered by 2 pt
                                              trial, but not less than $500,000. together with the interest thereon.
                                                                                                                                         Formatted: Font: 14 pt, Lowered by 2 pt
                                     14
                                          101. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                     15

                                     16       is entitled to recover from Defendant in accordance with the terms of the
                                     17
                                              agreements alleged herein or as may be provided by law.
                                     18
                                                    EIGHTH CAUSE OF ACTION FOR UNFAIR AND DECEPTIVE                                      Formatted: Font: 14 pt
                                     19                                                                                                  Formatted: Right: 0.06"

                                                         BUSINESS PRACTICES CAL. B& & P § 17200, ET. SEQ.                                Formatted: Font: 14 pt
                                     20
                                                                                                                                         Formatted: Font: 14 pt
                                     21                                                                                                  Formatted: Font: 14 pt
                                                                  (Against(Plaintiff against All Defendants)
                                                                                                                                         Formatted: Font: 14 pt
                                     22
                                                                                                                                         Formatted: Font: 14 pt
                                          70.102.       Plaintiff re-alleges and incorporates herein by reference alleach and every
                                     23                                                                                                  Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt
                                     24       allegation of the allegations set forth in the precedingabove paragraphs as though fully   Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt, Underline
                                     25
                                              set forth fully herein.                                                                    Formatted: Font: 14 pt
                                     26                                                                                                  Formatted: Font: 14 pt
                                          71.103.       California's Unfair Competition Law, California Business and Professions Code    Formatted: Font: 14 pt
                                     27
                                                                                                                                         Formatted: Font: 14 pt

                                     28       §§§ 17200 et seq. (the “UCL”) prohibitsstates, in pertinent part: “...unfair competition   Formatted: Font: 14 pt
                                                                                                                                         Formatted: Font: 14 pt


                                                                            Page 41
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 44 of 83 Page ID #:276




                                      1      shall mean and include any “unlawful, unfair or fraudulent business acts or                         Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt
                                      2
                                             practicesact or practice and unfair, deceptive, untrue or misleading advertising and
                                      3
                                             any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of
                                      4

                                      5      Division 7 of the Business and Professions Code” and allows an aggrieved party                      Formatted: Font: 14 pt


                                      6
                                             to seek restitution and relief from the court enjoining such unfair and fraudulent
                                      7
                                             acts and practices.                                                                                 Formatted: Font: 14 pt
                                      8                                                                                                          Formatted: Font: 14 pt

                                      9   72. Plaintiff is informed, believes, and thereon alleges, at the relevant times herein alleged,
                                     10      Defendants engaged in unlawful conduct in violation of the UCL by their breaches of fiduciary
KERENDIAN & ASSOCIATES, INC.




                                     11
                                             duties, engagement in self-dealing, fraudulent conduct, civil conspiracy, aiding and abetting,
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                             misappropriation of trade secrets and assets, and the additional acts as described above.
                                     13
                                          73. As a direct and proximate result of their violations of the UCL, Defendants have profited
                                     14

                                     15      unfairly, been unjustly enriched, reaped benefits of ill-gotten gains, and retained and continued

                                     16      to retain property belonging rightfully to Plaintiff.

                                     17   104. Plaintiff is entitled to full disgorgement of all profits obtained by DefendantsAt all times
                                     18
                                             mentioned herein, Defendants engaged in “unlawful”, “unfair”, and “fraudulent”
                                     19

                                     20      business practices because its conduct was immoral, unethical, oppressive,
                                     21      unscrupulous and substantially damaging to Plaintiff. Specifically, and without
                                     22
                                             limitation, the particular offensive conduct includes Defendants’ representations
                                     23

                                     24      and assurances to Plaintiff that: Defendants’ Investment Opportunity was safe and
                                     25      his investment with Defendants will only increase in value as the dollar is going
                                     26
                                             to lose strength causing precious metals to increase in value; Defendants,                          Formatted: Font: 14 pt
                                     27
                                                                                                                                                 Formatted: Font: 14 pt

                                     28      particularly, defendants, Wolan and McCain, repeatedly representing that Plaintiff                  Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt


                                                                            Page 42
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 45 of 83 Page ID #:277




                                      1      would be purchasing precious metals from Defendants at fair market value on the
                                      2
                                             day of purchase; that Plaintiff would be able to sell and/or Defendants would buy
                                      3
                                             back any part or the whole investment of the precious metals at anytime, without
                                      4

                                      5      any penalty, for no less than the same price Plaintiff purchased them; and that the
                                      6
                                             precious metals would be kept by a third-party on his behalf; when, in fact,
                                      7
                                             Plaintiff’s investment with Defendants lost almost all of its value; Defendants
                                      8

                                      9      refused and continues to refuse to sell or buy back any of the precious metals
                                     10
                                             Plaintiff bought from Defendants in connection with Defendants’ Investment
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             Opportunity at the prices Plaintiff bought them from Defendants.
                                     12
     Los Angeles, CA 90025




                                     13   105. At all times mentioned herein, Defendants engaged in “fraudulent” business
                                     14
                                             practices because members of the public are likely to be deceived as a result of         Formatted: Font: 14 pt

                                     15
                                             their unlawful, unfair, and fraudulent actsthe conduct alleged herein and above.
                                     16

                                     17   74.106.      As a factual and legal result of Defendant’s misconduct, as alleged            Formatted: Right: 0.06"
                                                                                                                                      Formatted: Font: 14 pt
                                     18
                                             herein and above, Plaintiff has been damaged for an amount, in excess of
                                     19
                                             $500,000.00, to be proven at the time of the trial together with the interest
                                     20

                                     21      thereon. Plaintiff therefore seeks restitution from Defendants.                          Formatted: Font: 14 pt


                                     22
                                          107. Defendants'Defendants’ conduct, as alleged herein and above, was willful and
                                     23
                                             malicious and without regard for the well-being of Plaintiff, thus entitling Plaintiff
                                     24

                                     25      to an award of punitive damages pursuant to Civ. Code § 3294 in excess of
                                     26
                                             $7,000,000.00.
                                                                                                                                      Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                          Page 43
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 46 of 83 Page ID #:278




                                      1   108. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      2
                                             is entitled to recover from Defendant in accordance with the terms of the
                                      3
                                             agreements alleged herein or as may be provided by law.
                                      4

                                      5   75.109.       Additionally, Defendants’ conduct has caused, and unless enjoined will                  Formatted: Font: 14 pt
                                                                                                                                                Formatted: Right: 0.06"
                                      6
                                             continue to cause, irreparable injury to, including harm to the public especially the
                                      7
                                             elderly whom, are targeted by the Defendants, for which money cannot
                                      8

                                      9      adequately compensate. Plaintiff has no adequate remedy at law for these wrongs                    Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     10
                                             and injuries. Plaintiff is, therefore, entitled to a preliminary and permanent
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             injunction restraining and enjoining Defendants and their agents, servants, and
                                     12
     Los Angeles, CA 90025




                                     13      employees, and all persons acting thereunder, in concert with, or on their behalf,
                                     14
                                             from further acts of unfair competition, including (a) engaging in additional
                                     15
                                             misappropriation toof others; (b) engaging in acts which would be harmful to the                   Formatted: Font: 14 pt
                                     16

                                     17      public, including selling products, including without limiation, Defendants’
                                     18
                                             Investment Opportunity, under the same type of misrepresentations; and (c) any                     Formatted: Font: 14 pt

                                     19                                                                                                         Formatted: Font: 14 pt

                                             actions which are fraudulent, including continuing to make misrepresentations to
                                     20

                                     21      prospective customers as they had done to Plaintiff; and (d) engaging in self-                     Formatted: Font: 14 pt


                                     22
                                             dealing, including usurping opportunities.
                                     23
                                          76. The actions of Defendants, and each of them, as alleged herein, were performed with full
                                     24

                                     25      knowledge and in conscious disregard of Plaintiff’s rights, and with oppression, fraud, and/or

                                     26      malice under California Civil Code Section 3294, thus entitling Plaintiff to punitive damages in
                                                                                                                                                Formatted: Font: 14 pt
                                     27      an amount to be proven at trial but not less than $10,000,000.                                     Formatted: Font: 14 pt

                                     28                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt


                                                                           Page 44
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 47 of 83 Page ID #:279




                                      1

                                      2
                                           NINTH CAUSE OF ACTION FOR VIOLATION OF PENAL CODE § 496(Ca)                                             Formatted: Font: 14 pt

                                      3                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt
                                                                  (By Plaintiff Againstagainst All Defendants)
                                      4                                                                                                            Formatted: Line spacing: Double
                                                                                                                                                   Formatted: Font: 14 pt
                                      5
                                                                                                                                                   Formatted: Font: 14 pt
                                      6   77.110.        Plaintiff re-alleges and incorporates herein by reference all each and every              Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt
                                      7
                                              allegation of the allegations set forth in the precedingabove paragraphs as though set               Formatted: Right: 0.06"

                                      8                                                                                                            Formatted: Font: 14 pt

                                              forth fully set forth herein.                                                                        Formatted: Font: 14 pt
                                      9                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt
                                     10   78. Defendants concealed, withheld and/or aided in the concealment or withholding of property
                                                                                                                                                   Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11       owned by Plaintiff including, without limitation, funds Defendants obtained from Plaintiff.
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                          79. Defendants at all relevant times knew that said items, among other things, belonged to Plaintiff
                                     13
                                              and that Defendants stole or obtained the property in a manner constituting theft or conversion.
                                     14
                                              Defendants knew that the Plaintiff was elderly and in a protected group by laws pertaining to
                                     15

                                     16       elder abuse as stated above. Defendants further new that the elderly Plaintiff was especially

                                     17       susceptible to due to the fact that his wife had passed just recently and that he was in a fragile

                                     18       mental estate. Defendants acted in a scheme to steal the Plaintiff’s property.
                                     19
                                          80. In doing the acts alleged herein, Defendants acted with oppression, fraud, and malice as set
                                     20
                                              forth in Civil Code § 3294; Plaintiff is entitled to an award of punitive damages to make an
                                     21
                                              example of and to punish Defendants in addition to damages and other relief requested in this
                                     22
                                              Complaint.
                                     23

                                     24   81. As a direct and proximate result of defendants' conduct, Plaintiff has sustained and will
                                     25       continue to sustain damages, the exact amount of which is difficult to calculate, and presently
                                     26       unknown, but which will be proven at trial in an amount not to exceed $2,000,000.
                                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                                   Formatted: Font: 14 pt

                                     28                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt


                                                                            Page 45
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 48 of 83 Page ID #:280




                                      1   111. Penal Code § 496(a) states that “Every person who buys or receives any
                                      2
                                             property that has been stolen or that has been obtained in any manner constituting
                                      3
                                             theft or extortion, knowing the property to be so stolen or obtained, or who
                                      4

                                      5      conceals, sells, withholds, or aids in concealing, selling, or withholding any
                                      6
                                             property from the owner, knowing the property to be so stolen or obtained, shall
                                      7
                                             be punished by imprisonment in a state prison, or in a county jail for not more
                                      8

                                      9      than one year.”
                                     10
                                          112. Penal Code § 496© states that “Any person who has been injured by a
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             violation of subdivision (a) or (b) may bring an action for three times the amount
                                     12
     Los Angeles, CA 90025




                                     13      of actual damages, if any, sustained by the plaintiff, costs of suit, and reasonable
                                     14
                                             attorney’s fees.”
                                     15
                                          113. As alleged herein and above, Defendants induced Plaintiff under false
                                     16

                                     17      pretenses to use Plaintiff’s life savings and retirement funds to buy into
                                     18
                                             Defendants’ Investment Opportunity and to purchase precious metals from
                                     19
                                             Defendants in connection with the Investment Opportunity.
                                     20

                                     21   114. As alleged herein and above, defendants, Wolan and McCain, including other
                                     22
                                             representatives of Defendants represented and ensured Plaintiff that Defendants’
                                     23
                                             Investment Opportunity was safe and his investment with Defendants will only
                                     24

                                     25      increase in value as the dollar is going to lose strength causing precious metals to
                                     26
                                             increase in value. Additionally, Defendants, particularly, defendants, Wolan and
                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt
                                             McCain, repeatedly represented to Plaintiff that: he would be purchasing precious      Formatted: Font: 14 pt
                                     28
                                                                                                                                    Formatted: Font: 14 pt


                                                                         Page 46
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 49 of 83 Page ID #:281




                                      1      metals from Defendants at fair market value on the day of purchase; that he would
                                      2
                                             be able to sell and/or Defendants would buy back any part or the whole
                                      3
                                             investment of the precious metals at any time, without any penalty, for no less
                                      4

                                      5      than the same price he purchased them; and that the precious metals would be
                                      6
                                             kept by a third-party on his behalf. Based on Defendants repeated representations
                                      7
                                             and assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                      8

                                      9      safe, risk-free, and that he would have access to his investment funds at any time
                                     10
                                             if he needed money.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          115. In reliance on the repeated representations and assurances by Defendants,
                                     12
     Los Angeles, CA 90025




                                     13      particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     14
                                             Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     15
                                             metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals
                                     16

                                     17      from Defendants, Plaintiff received and signed a one-page Contract from
                                     18
                                             Defendants in order to participate in Defendants’ Investment Opportunity, which
                                     19
                                             Plaintiff believed was based on Defendants’ representations and assurances to
                                     20

                                     21      Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                     22
                                             Contract) attached hereto and fully incorporated herein by this reference.
                                     23
                                          116. Thereafter, in August of 2017, in reasonable and justifiable reliance on the
                                     24

                                     25      aforementioned representations and assurances by the Defendants, Plaintiff
                                     26
                                             purchased thousands of precious metals, including coins, from Defendants.
                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                  Formatted: Font: 14 pt
                                             Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the          Formatted: Font: 14 pt
                                     28
                                                                                                                                  Formatted: Font: 14 pt


                                                                         Page 47
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 50 of 83 Page ID #:282




                                      1      amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                      2
                                             invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                      3
                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                      4

                                      5      this reference.
                                      6
                                          117. In or around October 2017, Plaintiff received a statement from Strata Trust
                                      7
                                             Company which reflected the value of his investment with Defendants. To
                                      8

                                      9      Plaintiff’s shock and surprise, unlike what he was promised, the value of his
                                     10
                                             investment with Defendants had decreased over $211,000.00. Within about two
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             months’ time, the Plaintiff’s $461,812.50 investment with Defendants had lost
                                     12
     Los Angeles, CA 90025




                                     13      about $250,000.00 in value.
                                     14
                                          118. Defendants, particularly, defendants, Wolan, McCain, and Sachs, told Plaintiff
                                     15
                                             that the statements from Strata Trust Company did not represent the accurate
                                     16

                                     17      value of Plaintiff’s investment with the Defendants because the coins in question
                                     18
                                             were minted in Canada specifically for Defendants, which had a higher value than
                                     19
                                             Strata Trust Company was reflecting on the statements. As a result, Defendants,
                                     20

                                     21      particularly, defendants, Wolan, McCain, and Sachs, would continuously tell
                                     22
                                             Plaintiff that he needed to be patient, wait, and not take any action.
                                     23
                                          119. Nevertheless, Plaintiff informed the Defendants of his intention to sell the
                                     24

                                     25      precious metals and for the Defendants to buy them back for the same price the
                                     26
                                             Plaintiff paid for them as Defendants had repeatedly promised. Defendants,
                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                   Formatted: Font: 14 pt
                                             however, refused to do so and instead told Plaintiff that they could not repurchase   Formatted: Font: 14 pt
                                     28
                                                                                                                                   Formatted: Font: 14 pt


                                                                         Page 48
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 51 of 83 Page ID #:283




                                      1      them for another three to five years all while continuing to represent to Plaintiff
                                      2
                                             that he had not lost any money because the precious metals that he bought from
                                      3
                                             Defendants were worth as much as he paid for them.
                                      4

                                      5   120. Notwithstanding Defendants’ continuing representation that Plaintiff had not
                                      6
                                             lost any money, Plaintiff continued receiving statements that showed the value of
                                      7
                                             his investment kept on losing value. Ultimately, in an effort to preserve what was
                                      8

                                      9      left of his life savings and retirement funds, Plaintiff was forced to engage others
                                     10
                                             to sell his investments with Defendants because Defendants continued to refuse to
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             sell or buy back any part of the precious metals they had sold to him. Plaintiff was
                                     12
     Los Angeles, CA 90025




                                     13      only able to recover about $158,000.00 of what Plaintiff invested with the
                                     14
                                             Defendants.
                                     15
                                          121. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                     16

                                     17      above, Plaintiff has been damaged for an amount, in excess of $1,500,000.00, to
                                     18
                                             be proven at the time of the trial together with the interest thereon.
                                     19
                                          122. Additionally, Defendants’ conduct was willful and malicious and without
                                     20

                                     21      regard for the well-being of Plaintiff, thus entitling Plaintiff to an award of
                                     22
                                             punitive damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                     23
                                          123. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                     24

                                     25      is entitled to recover from Defendant in accordance with the terms of the
                                     26
                                             agreements alleged herein or as may be provided by law (e.g., Penal Code §
                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt
                                             496©).                                                                                 Formatted: Font: 14 pt
                                     28
                                                                                                                                    Formatted: Font: 14 pt


                                                                          Page 49
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 52 of 83 Page ID #:284




                                      1                TENTH CAUSE OF ACTION FOR CIVIL CONSPIRACY                                                  Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Line spacing: Double
                                      2
                                                                  (By Plaintiff Againstagainst All Defendants)                                     Formatted: Font: 14 pt

                                      3                                                                                                            Formatted: Font: 14 pt


                                      4
                                          82.124.         Plaintiff re-alleges and incorporates herein by reference all each and every             Formatted: Font: 14 pt
                                      5                                                                                                            Formatted: Right: 0.06"
                                                                                                                                                   Formatted: Font: 14 pt
                                      6       allegation of the allegations set forth in the precedingabove paragraphs as though set
                                                                                                                                                   Formatted: Font: 14 pt
                                      7                                                                                                            Formatted: Font: 14 pt
                                              forth fully set forth herein.
                                                                                                                                                   Formatted: Font: 14 pt
                                      8
                                                                                                                                                   Formatted: Font: 14 pt
                                          83. Plaintiff is informed and believe and thereon alleges that Defendants, and each of them, entered     Formatted: Font: 14 pt
                                      9

                                     10       into an agreement under which said defendants, acting in concert, agreed to willfully or
KERENDIAN & ASSOCIATES, INC.




                                     11       knowingly violate state and federal laws, including, but not limited to, misappropriate Plaintiff’
  11755 Wilshire Blvd., 15th Floor




                                     12       assets, misappropriate Plaintiff’ trade secrets, attempt to put Plaintiff out of business, usurp
     Los Angeles, CA 90025




                                     13       Plaintiff’ business opportunities, and interfere with Plaintiff’ prospective economic advantage.
                                     14
                                          84. The acts of Defendants, and each of them were in furtherance of a conspiracy to violate a legal
                                     15
                                              duty for their own personal financial gain.
                                     16

                                     17   85. Defendants had an independent duty to the Plaintiff not to engage in said conduct, and their

                                     18       conduct involves a conspiracy to violate a legal duty in furtherance of Defendants' financial

                                     19       gain.
                                     20
                                          125. Defendants at all times Defendants and each of them knowingly and willfully
                                     21
                                              conspired and agreed among themselves to perpetrate a fraud on Plaintiff to steal
                                     22

                                     23       his life savings and retirement funds for Defendants’ own benefit. Defendants
                                     24
                                              conspired to violate Plaintiff’s rights for all the causes of action alleged in this
                                     25
                                              pleading.
                                     26
                                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                                   Formatted: Font: 14 pt

                                     28                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt


                                                                            Page 50
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 53 of 83 Page ID #:285




                                      1   86.126.       Defendants and each of them did the acts and things herein alleged herein               Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      2
                                             and above pursuant to, and in furtherance of, the conspiracy and above-alleged                     Formatted: Font: 14 pt

                                      3                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                             conspiracy agreement alleged above.
                                      4                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      5   87. As a proximate factual and legal result of the wrongful acts of Defendants, Defendant’s
                                                                                                                                                Formatted: Font: 14 pt
                                      6
                                             misconduct, as alleged herein and each of them, the Company above, Plaintiff has                   Formatted: Font: 14 pt

                                      7                                                                                                         Formatted: Font: 14 pt

                                             been damaged in a sum according to proof and for attorney's fees, costs, and interest
                                      8

                                      9      according to proof.

                                     10   88.127.       In doing the acts alleged herein, Defendants acted with oppression, fraud, and malice
KERENDIAN & ASSOCIATES, INC.




                                     11
                                             as set forth in Civil Code § 3294, and Nominal Defendant Plaintiff is entitled to an award of
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                             punitive damages to make an example of and to punish Defendants in addition to damages and
                                     13
                                             other relief requested in this Complaint for an amount, in excess of $500,000.00, to be            Formatted: Font: 14 pt
                                     14                                                                                                         Formatted: Font: 14 pt

                                     15      proven at the time of the trial not less than $10,000,000together with the interest                Formatted: Font: 14 pt


                                     16                                                                                                         Formatted: Font: 14 pt
                                             thereon.
                                     17

                                     18

                                     19   128. Additionally, Defendants’ conduct was willful and malicious and without

                                     20      regard for the well-being of Plaintiff, thus entitling Plaintiff to an award of
                                     21
                                             punitive damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                     22

                                     23   129. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff

                                     24      is entitled to recover from Defendant in accordance with the terms of the
                                     25
                                             agreements alleged herein or as may be provided by law.                                            Formatted: Font: 14 pt
                                     26                                                                                                         Formatted: Line spacing: Double

                                                 ELEVENTH CAUSE OF ACTION FOR RESCISSION BASED ON                                               Formatted: Font: 14 pt
                                     27
                                                                                                                                                Formatted: Font: 14 pt

                                     28                                                                                                         Formatted: Font: 14 pt
                                                                          UNILATERAL MISTAKE
                                                                                                                                                Formatted: Font: 14 pt


                                                                           Page 51
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 54 of 83 Page ID #:286




                                      1                          (By Plaintiff Againstagainst All Defendants)                                   Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      2

                                      3                                                                                                         Formatted: Font: 14 pt
                                          89.130.       Plaintiff re-alleges and incorporates herein by reference alleach and every
                                                                                                                                                Formatted: Right: 0.06"
                                      4
                                                                                                                                                Formatted: Font: 14 pt
                                             allegation of the allegations set forth in the precedingabove paragraphs as though set
                                      5                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      6      forth fully set forth herein.
                                                                                                                                                Formatted: Font: 14 pt

                                      7                                                                                                         Formatted: Font: 14 pt
                                          90.131.       Plaintiff entered into the business relationshipInvestment Opportunity with             Formatted: Font: 14 pt
                                      8                                                                                                         Formatted: Font: 14 pt
                                             the Defendants based upon the understandingsPlaintiff’s understanding of
                                      9

                                     10      Defendant’s Investment Opportunity as a stated in this Complaint. herein and above.                Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
                                          91. Plaintiff was mistaken in believing what were the terms of the agreement. What defendants later
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                             claimed to be the terms of the agreement were different than the terms represented to Plaintiff,
                                     13
                                             and Plaintiff had a different understanding of the terms.
                                     14

                                     15   132. As result of Defendants’ representations and assurances, as alleged herein and

                                     16      above, Plaintiff was mistaken in believing that Defendants’ Investment
                                     17
                                             Opportunity was safe and his investment with Defendants will only increase in
                                     18

                                     19      value as the dollar is going to lose strength causing precious metals to increase in

                                     20      value; that Plaintiff would be purchasing precious metals from Defendants at fair
                                     21
                                             market value on the day of purchase; that Plaintiff would be able to sell and/or
                                     22

                                     23      Defendants would buy back any part or the whole investment of the precious

                                     24      metals at any time, without any penalty, for no less than the same price he
                                     25
                                             purchased them; and that the precious metals would be kept by a third-party on                     Formatted: Font: 14 pt
                                     26                                                                                                         Formatted: Font: 14 pt

                                             his behalf.                                                                                        Formatted: Font: 14 pt
                                     27
                                                                                                                                                Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     28   133. Plaintiff’s mistake was not caused by itsany neglect of a legal duty.
                                                                                                                                                Formatted: Font: 14 pt


                                                                           Page 52
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 55 of 83 Page ID #:287




                                      1   92.134.     Defendants knew of Plaintiff’s mistaken belief and used thatPlaintiff’s        Formatted: Font: 14 pt
                                                                                                                                     Formatted: Right: 0.06"
                                      2                                                                                              Formatted: Font: 14 pt
                                             mistake to take advantage of Plaintiff by inducing Plaintiff to execute the documents
                                      3
                                             mentioned in this Complaintenter into the Contract to buy into Defendant’s
                                      4

                                      5      Investment Opportunity and to purchase precious metals from Defendants in
                                      6
                                             connection with the Investment Opportunity.                                             Formatted: Font: 14 pt

                                      7
                                          135. Plaintiff will be substantially damaged shouldIndeed, in August of 2017, in
                                      8

                                      9      reasonable and justifiable reliance on the agreement not be rescinded because it will   Formatted: Font: 14 pt


                                     10
                                             severely impactaforementioned representations and assurances by the Defendants,         Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             Plaintiff agreed to purchase precious metals from Defendants.          To facilitate
                                     12
     Los Angeles, CA 90025




                                     13      Plaintiff’s purchase of the precious metals from Defendants, Plaintiff. received        Formatted: Font: 14 pt, Lowered by 2 pt


                                     14
                                             and signed a one-page Contract from Defendants in order to participate in
                                     15

                                     16
                                             Defendants’ Investment Opportunity, which Plaintiff hereby rescinds the                 Formatted: Font: 14 pt, Lowered by 2 pt



                                     17      agreementbelieved was based on Defendants’ representations and assurances to

                                     18
                                             Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                     19

                                     20
                                             Contract) attached hereto and fully incorporated herein by this reference.

                                     21   136. Plaintiff purchased thousands of precious metals, including coins, from
                                     22
                                             Defendants. Plaintiff paid Defendants, based on their invoice dated August 7,
                                     23

                                     24
                                             2017, the amount of $367,530.00. Additionally, Plaintiff paid Defendants, based

                                     25      on their invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit
                                     26
                                             “2” (i.e., the two August 2017 invoices) attached hereto and fully incorporated
                                                                                                                                     Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt

                                     28
                                             herein by this reference.                                                               Formatted: Font: 14 pt
                                                                                                                                     Formatted: Font: 14 pt


                                                                         Page 53
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 56 of 83 Page ID #:288




                                      1   137. In or around October 2017, Plaintiff received a statement from Strata Trust
                                      2
                                             Company which reflected the value of his investment with Defendants and seeks            Formatted: Font: 14 pt, Lowered by 2 pt
                                      3
                                             restitution of . To Plaintiff’s shock and surprise, unlike what he was promised, the
                                      4

                                      5      value of his investment with Defendants had decreased. Within about two
                                      6
                                             months’ time, Plaintiff’s $461,812.50 investment with Defendants had lost about
                                      7

                                      8      $250,000.00 in value.

                                      9   138. Defendants later claimed that the terms of Plaintiff’s investment with
                                     10
                                             Defendants were different than the terms of Plaintiff’s mistaken belief.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   139. Despite Plaintiff’s notice to Defendants that the Contract was rescinded and
     Los Angeles, CA 90025




                                     13      offer to restore to Defendants the precious metals Defendants sold to him on
                                     14
                                             condition that Defendants restore to Plaintiff all of the consideration Plaintiff paid   Formatted: Font: 14 pt
                                     15                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                     16      to Defendants for an amount to be proventhe precious metals, Defendants refused

                                     17      and continues to refuse to do so.
                                     18
                                          140. Notwithstanding the aforementioned notice, Plaintiff intends service of
                                     19

                                     20      summons of this complaint to serve as notice of rescission of the Contract and

                                     21      hereby offers to restore all consideration furnished by Defendants under said
                                     22
                                             Contract, on condition that Defendants restore to Plaintiff the consideration
                                     23

                                     24      furnished by Plaintiff.

                                     25   93.141.     Plaintiff will suffer irreparable and substantial harm if consideration         Formatted: Right: 0.06"

                                     26                                                                                               Formatted: Font: 14 pt
                                             furnished by Plaintiff, with interest thereon at the time of trial but not less than     Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                         Page 54
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 57 of 83 Page ID #:289




                                      1       $500,000maxim legal rate from the date of rescission, is not restored, in that the
                                      2
                                              consideration was Plaintiff’s entire life savings.                                                  Formatted: Font: 14 pt

                                      3

                                      4
                                          142.    12thMoreover, Plaintiff has incurred attorney’s fees and costs, all of which

                                      5       Plaintiff is entitled to recover from Defendant in accordance with the terms of the
                                      6
                                              agreements alleged herein or as may be provided by law.
                                      7
                                             TWELFTH CAUSE OF ACTION FOR RESCISSION BASED ON MUTUAL                                               Formatted: Line spacing: Double
                                      8
                                                                                                                                                  Formatted: Font: 14 pt

                                      9                                                MISTAKE                                                    Formatted: Font: 14 pt, Underline

                                     10
                                                      (By BASED ON FRAUD & FRAUDULENT INDUCEMENT
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                                    (Plaintiff Againstagainst All Defendants)                                     Formatted: Line spacing: Double
                                     12                                                                                                           Formatted: Font: 14 pt
     Los Angeles, CA 90025




                                                                                                                                                  Formatted: Font: 14 pt
                                     13
                                          94.143.        Plaintiff re-alleges and incorporates herein by reference alleach and every              Formatted: Font: 14 pt
                                     14
                                                                                                                                                  Formatted: Right: 0.06"
                                     15                                                                                                           Formatted: Font: 14 pt
                                              allegation of the allegations set forth in the precedingabove paragraphs as though set
                                                                                                                                                  Formatted: Font: 14 pt
                                     16                                                                                                           Formatted: Font: 14 pt
                                              forth fully set forth herein.
                                     17                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt
                                     18   95. Plaintiff entered into the agreement with Defendants on the understanding as a stated above.        Formatted: Font: 14 pt

                                     19       Plaintiff was mistaken in believing what were the terms of the agreement. What defendants later

                                     20       claimed to be the terms of the agreement were different than the terms represented to Plaintiff,
                                     21
                                              and Plaintiff had a different understanding of the terms.
                                     22
                                          96. Plaintiff was mistaken in believing. Plaintiff’s mistake was not caused by its neglect of a legal
                                     23
                                              duty. Defendants were mutually mistaken in that belief.
                                     24

                                     25   97. Defendants knew of Plaintiff’s mistaken belief and used that mistake to take advantage of the
                                     26       Plaintiff by inducing Plaintiff to execute the agreement.
                                                                                                                                                  Formatted: Font: 14 pt
                                     27   98. Plaintiff will be substantially damaged should the agreement not be rescinded because it will       Formatted: Font: 14 pt

                                     28                                                                                                           Formatted: Font: 14 pt
                                              severely impact Plaintiff. Plaintiff hereby rescinds the agreement with Defendants and seeks        Formatted: Font: 14 pt


                                                                            Page 55
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 58 of 83 Page ID #:290




                                      1      restitution of all consideration paid to Defendants for an amount to be proven at the time of trial

                                      2      but not less than $500,000.
                                      3
                                          144.   13thAs alleged herein and above, defendants, Wolan and McCain, including
                                      4

                                      5
                                             other representatives of Defendants represented and ensured Plaintiff that

                                      6      Defendants’ Investment Opportunity was safe and his investment with Defendants
                                      7
                                             will only increase in value as the dollar is going to lose strength causing precious
                                      8

                                      9
                                             metals to increase in value. Additionally, Defendants, particularly, defendants,

                                     10      Wolan and McCain, repeatedly represented to Plaintiff that: he would be
KERENDIAN & ASSOCIATES, INC.




                                     11
                                             purchasing precious metals from Defendants at fair market value on the day of
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                     13
                                             purchase; that he would be able to sell and/or Defendants would buy back any

                                     14      part or the whole investment of the precious metals at anytime, without any
                                     15
                                             penalty, for no less than the same price he purchased them; and that the precious
                                     16

                                     17
                                             metals would be kept by a third-party on his behalf. Based on Defendants

                                     18      repeated representations and assurances, Plaintiff understood that Defendants’
                                     19
                                             Investment Opportunity was safe, risk-free, and that he would have access to his
                                     20

                                     21
                                             investment funds at any time if he needed money.

                                     22   145. In reliance on the repeated representations and assurances by Defendants,
                                     23
                                             particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     24

                                     25      Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious

                                     26      metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals
                                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                             from Defendants, Plaintiff received and signed a one-page Contract from                               Formatted: Font: 14 pt

                                     28                                                                                                            Formatted: Font: 14 pt
                                                                                                                                                   Formatted: Font: 14 pt


                                                                           Page 56
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 59 of 83 Page ID #:291




                                      1      Defendants in order to participate in Defendants’ Investment Opportunity, which
                                      2
                                             Plaintiff believed was based on Defendants’ representations and assurances to
                                      3
                                             Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                      4

                                      5      Contract) attached hereto and fully incorporated herein by this reference.
                                      6
                                          146. Thereafter, in August of 2017, in reasonable and justifiable reliance on the
                                      7
                                             aforementioned representations and assurances by the Defendants, the Plaintiff
                                      8

                                      9      purchased thousands of precious metals, including coins, from Defendants.
                                     10
                                             Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                     12
     Los Angeles, CA 90025




                                     13      invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                     14
                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                     15
                                             this reference.
                                     16

                                     17   147. At the time that Defendants made the aforementioned representations and
                                     18
                                             assurances, Defendants knew that they were false.
                                     19
                                          148. Defendants made the aforementioned representations and assurances with the
                                     20

                                     21      intention to defraud and induce Plaintiff to buy into Defendants’ Investment
                                     22
                                             Opportunity and buy precious metals from Defendants as part of the Investment
                                     23
                                             Opportunity.
                                     24

                                     25   149. Plaintiff reasonably and justifiably relied on Defendants’ false representations
                                     26
                                             and assurances.
                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                  Formatted: Font: 14 pt

                                     28                                                                                           Formatted: Font: 14 pt
                                                                                                                                  Formatted: Font: 14 pt


                                                                           Page 57
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 60 of 83 Page ID #:292




                                      1   150. Had Plaintiff known the falsity of Defendants’ representations and assurances,
                                      2
                                             Plaintiff would not have agreed to buy into Defendants’ Investment Opportunity
                                      3
                                             or buy precious metals from Defendants as part of the Investment Opportunity or
                                      4

                                      5      entered into the aforementioned Contract to effectuate the same.
                                      6
                                          151. Despite Plaintiff’s notice to Defendants that the Contract was rescinded and
                                      7
                                             offer to restore to Defendants the precious metals Defendants sold to him on
                                      8

                                      9      condition that Defendants restore to Plaintiff all of the consideration Plaintiff paid
                                     10
                                             to Defendants for the precious metals, Defendants refused and continues to refuse
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             to do so.
                                     12
     Los Angeles, CA 90025




                                     13   152. Notwithstanding the aforementioned notice, Plaintiff intends service of
                                     14
                                             summons of this complaint to serve as notice of rescission of the Contract and
                                     15
                                             hereby offers to restore all consideration furnished by Defendants under said
                                     16

                                     17      Contract, on condition that Defendants restore to Plaintiff the consideration
                                     18
                                             furnished by Plaintiff.
                                     19
                                          153. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                     20

                                     21      above, Plaintiff will suffer irreparable and substantial harm if consideration
                                     22
                                             furnished by Plaintiff, with interest thereon at the maxim legal rate from the date
                                     23

                                     24      of rescission, is not restored, in that the consideration was Plaintiff’s entire life

                                     25      savings.
                                     26
                                                                                                                                      Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                         Page 58
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 61 of 83 Page ID #:293




                                      1   154. Additionally, Defendants’ conduct was willful and malicious and without
                                      2
                                             regard for the well-being of Plaintiff, thus entitling Plaintiff to an award of
                                      3
                                             punitive damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.
                                      4

                                      5   155. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      6
                                             is entitled to recover from Defendant in accordance with the terms of the
                                      7
                                             agreements alleged herein or as may be provided by law.
                                      8

                                      9     THIRTEENTH CAUSE OF ACTION FOR RESCISSION BASED ON FRAUD                                  Formatted: Line spacing: Double
                                                                                                                                      Formatted: Font: 14 pt
                                     10
                                                                     AND FRAUD IN THE INDUCEMENT                                      Formatted: Font: 14 pt, Underline
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                      (By BASED ON NEGLIGENT MISREPRESENTATION
                                     12
     Los Angeles, CA 90025




                                                                   (Plaintiff Againstagainst All Defendants)                          Formatted: Font: 14 pt
                                     13
                                                                                                                                      Formatted: Font: 14 pt
                                     14                                                                                               Formatted: Normal, Line spacing: Double


                                     15                                                                                               Formatted: Font: 14 pt
                                          156. Plaintiff re-alleges and incorporates herein by reference alleach and every
                                     16                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                             allegation of the allegations set forth in the precedingabove paragraphs as though set
                                     17                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                     18      forth fully herein.
                                                                                                                                      Formatted: Font: 14 pt

                                     19
                                          157. As alleged herein and above, defendants, Wolan and McCain, including other
                                     20
                                             representatives of Defendants represented and ensured Plaintiff that Defendants’
                                     21

                                     22      Investment Opportunity was safe and his investment with Defendants will only
                                     23
                                             increase in value as the dollar is going to lose strength causing precious metals to
                                     24
                                             increase in value. Additionally, Defendants, particularly, defendants, Wolan and
                                     25

                                     26      McCain, repeatedly represented to Plaintiff that: he would be purchasing precious
                                                                                                                                      Formatted: Font: 14 pt
                                     27
                                             metals from Defendants at fair market value on the day of purchase; that he would        Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                          Page 59
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 62 of 83 Page ID #:294




                                      1      be able to sell and/or Defendants would buy back any part or the whole
                                      2
                                             investment of the precious metals at anytime, without any penalty, for no less than
                                      3
                                             the same price he purchased them; and that the precious metals would be kept by
                                      4

                                      5      a third-party on his behalf. Based on Defendants repeated representations and
                                      6
                                             assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                      7
                                             safe, risk-free, and that he would have access to his investment funds at any time
                                      8

                                      9      if he needed money.
                                     10
                                          99.158.       In reliance on the repeated representations and assurances by                               Formatted: Normal, Right: 0.06"
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             Defendants, particularly, defendants, Wolan and McCain, about Defendants’
                                     12
     Los Angeles, CA 90025




                                     13      Investment Opportunity, as set forth herein and above, Plaintiff agreed to                             Formatted: Font: 14 pt


                                     14
                                             purchase precious metals from Defendants. To facilitate Plaintiff’s purchase of
                                     15
                                             the precious metals from Defendants, Plaintiff received and signed a one-page
                                     16

                                     17      Contract from Defendants in order to participate in Defendants’ Investment
                                     18
                                             Opportunity, which Plaintiff believed was based on Defendants’ representations
                                     19
                                             and assurances to Plaintiff about Defendants’ Investment Opportunity. See
                                     20

                                     21      Exhibit “1” (i.e., Contract) attached hereto and fully incorporated herein by this
                                     22
                                             reference.                                                                                             Formatted: Font: 14 pt

                                     23
                                          100. As it has been pled in this Complaint above, Defendants have committed fraud,
                                     24

                                     25      misrepresentations, concealment, and fraud in the inducement among many other wrongful acts

                                     26      and omissions.
                                                                                                                                                    Formatted: Font: 14 pt
                                     27   159. At the time these representations and promises were made by Defendants and at the time               Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                             that Plaintiff took the actions herein alleged, including, without limitation, agreeing to enter the   Formatted: Font: 14 pt


                                                                             Page 60
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 63 of 83 Page ID #:295




                                      1      agreement, Plaintiff was ignorant of the Thereafter, in August of 2017, in reasonable
                                      2
                                             and justifiable reliance on the aforementioned representations and assurances by
                                      3
                                             the Defendants, Plaintiff purchased thousands of precious metals, including coins,
                                      4

                                      5      from Defendants. Plaintiff paid Defendants, based on their invoice dated August
                                      6
                                             7, 2017, the amount of $367,530.00. Additionally, Plaintiff paid Defendants,
                                      7
                                             based on their invoice dated August 23, 2017, the amount of $94,282.50. See
                                      8

                                      9      Exhibit “2” (i.e., the two August 2017 invoices) attached hereto and fully
                                     10
                                             incorporated herein by this reference.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                          160. Defendants’ representations and assurances to Plaintiff were not true.
                                     12
     Los Angeles, CA 90025




                                     13   161. While Defendants may have believed their representations and assurances to
                                     14
                                             Plaintiff were true, Defendants had no reasonable grounds for believing the
                                     15
                                             representations and assurances were true when Defendants made them.
                                     16

                                     17   162. Defendants intended that Plaintiff rely on their representations and assurances.
                                     18
                                          163. Plaintiff reasonably and justifiably relied on Defendants’ representations and
                                     19

                                     20      assurances.

                                     21   101. Had Plaintiff known the falsity of Defendants’ representations and promises and               Formatted: Font: 14 pt, Lowered by 2 pt

                                     22
                                             believed them to be true.
                                     23
                                          102.   In justifiable reliance upon Defendants’ representation and promises, Plaintiff agreed to
                                     24

                                     25      execute the agreement and turn over his funds to Defendants. Had Plaintiff known the true

                                     26      factsassurances, Plaintiff would not have executedagreed to buy into Defendants’                Formatted: Font: 14 pt, Lowered by 2 pt

                                                                                                                                             Formatted: Font: 14 pt
                                     27
                                                                                                                                             Formatted: Font: 14 pt

                                     28                                                                                                      Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt


                                                                           Page 61
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 64 of 83 Page ID #:296




                                      1      Investment Opportunity or buy precious metals from Defendants as part of the
                                      2
                                             Investment Opportunity or entered into the agreement and performed as he did.                        Formatted: Font: 14 pt, Lowered by 2 pt

                                      3
                                          103.164.       Plaintiff will be substantially damaged shouldaforementioned Contract to                 Formatted: Justified, Right: 0.06"
                                      4

                                      5      effectuate the agreement not be rescinded because it will severely impact the Plaintiff.             Formatted: Font: 14 pt, Lowered by 2 pt

                                      6
                                             Plaintiff hereby rescinds the agreement with Defendants and seeks restitution of all
                                      7
                                             consideration paid to Defendants for an amount to be proven at the time of trial but not less than
                                      8
                                             $500,000same.                                                                                        Formatted: Font: 14 pt, Lowered by 2 pt
                                      9
                                                                                                                                                  Formatted: Font: 14 pt

                                     10
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                          165.   14thDespite Plaintiff’s notice to Defendants that the Contract was rescinded
                                     13

                                     14      and offer to restore to Defendants the precious metals Defendants sold to him on

                                     15      condition that Defendants restore to Plaintiff all of the consideration Plaintiff paid
                                     16
                                             to Defendants for the precious metals, Defendants refused and continues to refuse
                                     17

                                     18      to do so.

                                     19   166. Notwithstanding the aforementioned notice, Plaintiff intends service of
                                     20
                                             summons of this complaint to serve as notice of rescission of the Contract and
                                     21

                                     22      hereby offers to restore all consideration furnished by Defendants under said

                                     23      Contract, on condition that Defendants restore to Plaintiff the consideration
                                     24
                                             furnished by Plaintiff.
                                     25

                                     26   167. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                                                                                                                                  Formatted: Font: 14 pt
                                     27      above, Plaintiff will suffer irreparable and substantial harm if consideration                       Formatted: Font: 14 pt

                                     28                                                                                                           Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                           Page 62
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 65 of 83 Page ID #:297




                                      1      furnished by Plaintiff, with interest thereon at the maxim legal rate from the date
                                      2
                                             of rescission, is not restored, in that the consideration was Plaintiff’s entire life
                                      3
                                             savings.
                                      4

                                      5   168. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      6
                                             is entitled to recover from Defendant in accordance with the terms of the
                                      7
                                             agreements alleged herein or as may be provided by law.
                                      8

                                      9         FOURTEENTH CAUSE OF ACTION FOR RESCISSION BASED ON                                             Formatted: Font: 14 pt
                                                                                                                                               Formatted: Line spacing: Double
                                     10
                                                                       NEGLIGENT MISREPRESENTATION                                             Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                              BASED ON LACK OF CONSIDERATION(By
                                     12
     Los Angeles, CA 90025




                                                                   (Plaintiff Againstagainst All Defendants)                                   Formatted: Line spacing: Double
                                     13
                                                                                                                                               Formatted: Font: 14 pt
                                     14                                                                                                        Formatted: Font: 14 pt


                                     15                                                                                                        Formatted: Font: 14 pt
                                          104.169.      Plaintiff re-alleges and incorporates herein by reference alleach and every
                                     16                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Right: 0.06"
                                             allegation of the allegations set forth in the precedingabove paragraphs as though fully
                                     17                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt
                                     18      set forth fully herein.
                                                                                                                                               Formatted: Font: 14 pt

                                     19                                                                                                        Formatted: Font: 14 pt
                                          105. Plaintiff is informed and believes, and thereon alleges, that at the time Defendants made the   Formatted: Font: 14 pt
                                     20
                                             allegations in this Complaint, Defendants had no reasonable ground to believe what they were
                                     21
                                             representing to be true. Defendants made these representations and promises with the intent to
                                     22
                                             deceive and defraud Plaintiff in order to induce Plaintiff to act in reliance on these
                                     23

                                     24      representations and promises in the manner hereafter alleged or with the expectation that

                                     25      Plaintiff would so act.
                                     26
                                          106. At the time these representations and promises were made by Defendants and at the time that
                                                                                                                                               Formatted: Font: 14 pt
                                     27
                                             Plaintiff took the actions herein alleged, including, without limitation, agreeing to enter the   Formatted: Font: 14 pt

                                     28                                                                                                        Formatted: Font: 14 pt
                                                                                                                                               Formatted: Font: 14 pt


                                                                           Page 63
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 66 of 83 Page ID #:298




                                      1      agreement, Plaintiff was ignorant of the falsityAs a result of Defendants’ representations      Formatted: Font: 14 pt


                                      2
                                             and promises and believed them to be true.
                                      3
                                          107. In justifiable reliancebreach of contract, fraud, negligent misrepresentation, and
                                      4

                                      5      fraudulent inducement upon Plaintiff with respect to Defendants’ representation and             Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt
                                      6      promises, Plaintiff agreed to execute the agreement and actedInvestment Opportunity, as he      Formatted: Font: 14 pt

                                      7
                                             did. Had Plaintiff known the true facts, the Plaintiff would not have executed the agreement.
                                      8
                                          108.170.       Plaintiff will be substantially damaged should the agreement not be rescinded       Formatted: Right: 0.06"
                                      9

                                     10      because it will severely impact Plaintiff. Plaintiff hereby rescinds the agreement with
KERENDIAN & ASSOCIATES, INC.




                                     11      Defendants and seeks restitution of all alleged herein and above, the consideration paid        Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                             to Defendants for an amount to be proven at the time of trial but not less than $500,000for
                                     13
                                             Plaintiffs’ obligation completely fails, thereby rendering it entirely void.                    Formatted: Font: 14 pt
                                     14

                                     15   171.   15thDespite Plaintiff’s notice to Defendants that the Contract was rescinded
                                     16
                                             and offer to restore to Defendants the precious metals Defendants sold to him on
                                     17

                                     18      condition that Defendants restore to Plaintiff all of the consideration Plaintiff paid

                                     19      to Defendants for the precious metals, Defendants refused and continues to refuse
                                     20
                                             to do so.
                                     21

                                     22
                                          172. Notwithstanding the aforementioned notice, Plaintiff intends service of

                                     23      summons of this complaint to serve as notice of rescission of the Contract and
                                     24
                                             hereby offers to restore all consideration furnished by Defendants under said
                                     25

                                     26
                                             Contract, on condition that Defendants restore to Plaintiff the consideration
                                                                                                                                             Formatted: Font: 14 pt
                                     27      furnished by Plaintiff.                                                                         Formatted: Font: 14 pt

                                     28                                                                                                      Formatted: Font: 14 pt
                                                                                                                                             Formatted: Font: 14 pt


                                                                           Page 64
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 67 of 83 Page ID #:299




                                      1   173. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                      2
                                             above, Plaintiff will suffer irreparable and substantial harm if consideration
                                      3

                                      4      furnished by Plaintiff, with interest thereon at the maxim legal rate from the date

                                      5      of rescission, is not restored, in that the consideration was Plaintiff’s entire life
                                      6
                                             savings.
                                      7

                                      8   174. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff

                                      9      is entitled to recover from Defendant in accordance with the terms of the
                                     10
                                             agreements alleged herein or as may be provided by law.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                           FIFTEENTH CAUSE OF ACTION FOR RESCISSION BASED ON LACK OF                                            Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                                                                                                                                Formatted: Line spacing: Double

                                     13                                                                                                         Formatted: Font: 14 pt
                                                                               CONSIDERATION
                                     14

                                     15                  (By BASED ON ILLEGALITY & PUBLIC INTEREST
                                     16                                                                                                         Formatted: List Paragraph, Line spacing: Double
                                                                  (Plaintiff Againstagainst All Defendants)
                                     17                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     18
                                          109.175.      Plaintiff re-alleges and incorporates herein by reference alleach and every             Formatted: Font: 14 pt
                                     19
                                                                                                                                                Formatted: Font: 14 pt
                                     20                                                                                                         Formatted: Right: 0.06"
                                             allegation of the allegations set forth in the precedingabove paragraphs as though fully
                                                                                                                                                Formatted: Font: 14 pt
                                     21                                                                                                         Formatted: Font: 14 pt
                                             set forth fully herein.
                                     22                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     23   110. As alleged above, no valuable consideration existed in the transaction, and the purpose of the   Formatted: Font: 14 pt

                                     24      Defendants was to take away Plaintiff’s money. Therefore, the agreement is void for lack of

                                     25      consideration from Defendants to support Plaintiff’s obligations, if any.
                                     26
                                          111. Pursuant to Civil Code § 1691, Plaintiff, by multiple communication orally and in writing,
                                                                                                                                                Formatted: Font: 14 pt
                                     27
                                                                                                                                                Formatted: Font: 14 pt
                                             and by way of filing and serving this Complaint, hereby notifies Defendants that he rescinds the
                                     28                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt


                                                                           Page 65
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 68 of 83 Page ID #:300




                                      1       agreement due to the lack of consideration to support the agreement. In addition, Plaintiff hereby

                                      2       offers to restore all consideration, if any, furnished to Defendants and demands Defendants do
                                      3       the same for an amount to be proven at the time of trial but not less than $500,000.
                                      4
                                                   16th CAUSE OF ACTION FOR RESCISSION BASED ON ELDER ABUSE
                                      5
                                                                         (By Plaintiff Against All Defendants)
                                      6

                                      7   112. Plaintiff re-alleges and incorporates herein by reference all of the allegations set forth in the
                                      8
                                              preceding paragraphs as though fully set forth herein.
                                      9
                                          113. As it has been pled in this Complaint, Defendants have committed elder abuse and any
                                     10
                                              agreement alleged to be four by the Defendants shall be rescinded.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   114. Plaintiff will be substantially damaged should the agreement not be rescinded because it will
     Los Angeles, CA 90025




                                     13       severely impact the Plaintiff. Plaintiff hereby rescinds the agreement with Defendants and seeks

                                     14       restitution of all consideration paid to Defendants for an amount to be proven at the time of trial
                                     15
                                              but not less than $500,000.
                                     16

                                     17
                                          176.      17THAs a result of Defendants’ financial elder abuse, unfair and deceptive
                                     18

                                     19       business practices, and violation of Penal Code § 496(a) against Plaintiff with
                                     20
                                              respect to Defendants’ Investment Opportunity, as alleged herein and above, the
                                     21
                                              Contract alleged herein is unlawful and its enforcement would be prejudicial to
                                     22

                                     23       the public interest.
                                     24
                                          177. Despite Plaintiff’s notice to Defendants that the Contract was rescinded and
                                     25
                                              offer to restore to Defendants the precious metals Defendants sold to him on
                                     26
                                                                                                                                                    Formatted: Font: 14 pt
                                     27       condition that Defendants restore to Plaintiff all of the consideration Plaintiff paid                Formatted: Font: 14 pt

                                     28                                                                                                             Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt


                                                                            Page 66
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 69 of 83 Page ID #:301




                                      1      to Defendants for the precious metals, Defendants refused and continues to refuse
                                      2
                                             to do so.
                                      3
                                          178. Notwithstanding the aforementioned notice, Plaintiff intends service of
                                      4

                                      5      summons of this complaint to serve as notice of rescission of the Contract and
                                      6
                                             hereby offers to restore all consideration furnished by Defendants under said
                                      7
                                             Contract, on condition that Defendants restore to Plaintiff the consideration
                                      8

                                      9      furnished by Plaintiff.
                                     10
                                          179. As a factual and legal result of Defendant’s misconduct, as alleged herein and
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12      above, Plaintiff will suffer irreparable and substantial harm if consideration
     Los Angeles, CA 90025




                                     13      furnished by Plaintiff, with interest thereon at the maxim legal rate from the date
                                     14
                                             of rescission, is not restored, in that the consideration was Plaintiff’s entire life
                                     15

                                     16      savings.

                                     17   180. Additionally, Defendants’ conduct was willful and malicious and without
                                     18
                                             regard for the well-being of the Plaintiff, thus entitling Plaintiff to an award of
                                     19

                                     20      punitive damages pursuant to Civ. Code § 3294 in excess of $7,000,000.00.

                                     21   181. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                     22
                                             is entitled to recover from Defendant in accordance with the terms of the
                                     23                                                                                              Formatted: Line spacing: Double
                                                                                                                                     Formatted: Font: 14 pt
                                     24      agreements alleged herein or as may be provided by law.
                                                                                                                                     Formatted: Font: 14 pt
                                                                                                                                     Formatted: Line spacing: Double
                                     25           SIXTEENTH CAUSE OF ACTION FOR CANCELLATION OF
                                                                                                                                     Formatted: Font: 14 pt
                                     26                                                                                              Formatted: Font: 14 pt
                                                          INSTRUMENTS (CIVIL CODE SECTION§ 3412)                                     Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt

                                     28                                                                                              Formatted: Font: 14 pt
                                                              (By (Plaintiff Againstagainst All Defendants)                          Formatted: Font: 14 pt


                                                                         Page 67
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 70 of 83 Page ID #:302




                                      1

                                      2   115.182.       Plaintiff re-alleges and incorporates herein by reference alleach and every            Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      3
                                                                                                                                                Formatted: Right: 0.06"
                                              allegation of the allegations set forth in the precedingabove paragraphs as though set
                                      4                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      5       forth fully set forth herein.
                                                                                                                                                Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                      6   116.183.       By reasonAs a result of the mistake, duress, menaceDefendants’ breach of
                                                                                                                                                Formatted: Font: 14 pt
                                      7                                                                                                         Formatted: Font: 14 pt
                                              contract, fraud, or undue influence; the failure of negligent misrepresentation,                  Formatted: Font: 14 pt
                                      8

                                      9       fraudulent inducement, financial elder abuse, unfair and deceptive business
                                     10       practices, and violation of Penal Code § 496(a) against Plaintiff with respect to
KERENDIAN & ASSOCIATES, INC.




                                     11
                                              Defendants’ Investment Opportunity, as alleged herein and above, the
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                     13       consideration for thePlaintiffs’ obligation incuntrred by Plaintiff; the consideration for        Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     14       the obligation of Plaintiff has becomecompletely fails, thereby rendering the Contract
                                     15
                                              allege herein entirely void; the failure in a material respect of the consideration for the       Formatted: Font: 14 pt
                                     16

                                     17       obligation; and/or unlawfulness of the agreement for causes which do not appear in its terms or

                                     18       conditions, the agreement is void, voidable, subject to rescission, and/or otherwise              Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt
                                     19
                                              invalid.
                                     20
                                          117.184.       Plaintiff is under a reasonable apprehension that the agreementContract                Formatted: Font: 14 pt
                                     21

                                     22       may cause serious injury to Plaintiff if left outstanding. Plaintiff is entitled to               Formatted: Font: 14 pt


                                     23
                                              cancellation of where Defendants have refused and continues to refuse to sell or buy
                                     24
                                              back the agreementprecious metals Plaintiff bought from Defendants for the same                   Formatted: Font: 14 pt
                                     25

                                     26       price Plaintiff paid for them.                                                                    Formatted: Font: 14 pt

                                                                                                                                                Formatted: Font: 14 pt
                                     27
                                          118. Plaintiff is entitled to an order that the agreement be delivered up or canceled.                Formatted: Font: 14 pt

                                     28                                                                                                         Formatted: Font: 14 pt
                                                                                                                                                Formatted: Font: 14 pt


                                                                            Page 68
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 71 of 83 Page ID #:303




                                      1   185.   18thAccordingly, Plaintiff requests that the Contract be adjudged as void,
                                      2
                                             voidable, subject to rescission, and/or otherwise invalid and thereby ordered
                                      3

                                      4      canceled.

                                      5   186. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      6
                                             is entitled to recover from Defendant in accordance with the terms of the
                                      7

                                      8      agreements alleged herein or as may be provided by law.

                                      9                         SEVENTEENTH CAUSE OF ACTION
                                     10
                                                             FOR RESTITUTION (UNJUST ENRICHMENT)
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12                            (Plaintiff against All Defendants)
     Los Angeles, CA 90025




                                     13   187. Plaintiff incorporates herein by reference each and every allegation of the
                                     14
                                             above paragraphs as though set forth fully herein.
                                     15

                                     16   188. At all times relevant herein, Plaintiff had an ownership interest in his life

                                     17      savings and retirement funds, including without limitation, all moneys paid to
                                     18
                                             Defendants in connection with Defendant’s Investment Opportunity.
                                     19

                                     20   189. Defendants are in possession of all the money Plaintiff paid in connection with

                                     21      Defendant’s Investment Opportunity.
                                     22
                                          190. Despite multiple demands by Plaintiff for the return of his money, Defendants
                                     23

                                     24      have refused to pay back the money and continue to hold such money belonging

                                     25      to Plaintiff.
                                     26
                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt

                                     28                                                                                             Formatted: Font: 14 pt
                                                                                                                                    Formatted: Font: 14 pt


                                                                            Page 69
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 72 of 83 Page ID #:304




                                      1   191. As result of Defendants’ failure and refusal to pay all moneys belonging to
                                      2
                                              Plaintiff, Defendants, at all times relevant herein, have been and continues to be
                                      3
                                              unjustly enriched at the expense of Plaintiff.
                                      4

                                      5   192. As a factual and legal result of Defendant’s misconduct, as alleged herein and
                                      6
                                              above, Plaintiff has been damaged for an amount, in excess of $500,000.00, to be
                                      7

                                      8       proven at the time of the trial together with the interest thereon. Plaintiff therefore
                                      9       seeks restitution from Defendants.
                                     10
                                          193. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12       is entitled to recover from Defendant in accordance with the terms of the
     Los Angeles, CA 90025




                                     13       agreements alleged herein or as may be provided by law.
                                     14
                                                  EIGHTEENTH CAUSE OF ACTION FOR RESCISSION BASED ON                                                Formatted: Line spacing: Double, Tab stops: Not at 0.5"
                                     15                                                                                                             Formatted: Font: 14 pt, Not Raised by / Lowered by

                                                                                                                                                    Formatted: Font: 14 pt, Underline, Not Raised by / Lowered
                                     16                             UNCONSCIONABILITY ACCOUNTING                                                    by

                                     17                                                                                                             Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                  (By Plaintiff Againstagainst All Defendants)
                                     18                                                                                                             Formatted: Font: 14 pt, Not Raised by / Lowered by
                                                                                                                                                    Formatted: Font: 14 pt, Not Raised by / Lowered by
                                     19                                                                                                             Formatted: Font: 14 pt, Not Bold, Not Raised by / Lowered
                                          119. Plaintiff re-alleges and incorporates herein by reference all of the allegations set forth in the    by
                                     20

                                     21       preceding paragraphs as though fully set forth herein.

                                     22   120. As it has been pled in this Complaint the agreement is unconscionable for the reasons as
                                     23       stated and shall be rescinded for unconscionability.
                                     24
                                          121. Plaintiff will be substantially damaged should the agreement not be rescinded because it will
                                     25
                                              severely impact the Plaintiff. Plaintiff hereby rescinds the agreement with Defendants and seeks
                                     26
                                              restitution of all consideration paid to Defendants for an amount to be proven at the time of trial   Formatted: Font: 14 pt
                                     27
                                                                                                                                                    Formatted: Font: 14 pt

                                     28       but not less than $500,000.                                                                           Formatted: Font: 14 pt
                                                                                                                                                    Formatted: Font: 14 pt


                                                                            Page 70
                                                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 73 of 83 Page ID #:305




                                      1                     fNUMBER 19: REQUEST FOR UNJUST ENRICHMENT

                                      2                                      (Against All Respondents)
                                      3                                                                                                           Formatted: Font: 14 pt
                                          122.194.      Plaintiff incorporates herein by reference each and every allegation of
                                      4                                                                                                           Formatted: Normal

                                             the above paragraphs as though set forth fully herein.
                                      5

                                      6   123. Defendants have been unjustly enriched as a result of taking the Plaintiff’s money. Plaintiff
                                      7      had a different understanding based on what he was told, and thus never consented to the
                                      8
                                             taking. As such, the Defendants are guilty of conversion of the funds they received, as
                                      9
                                             described herein and above, and Defendants continue to refuse and fail to release pay the funds
                                     10
                                             and return the money to the Plaintiff.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   124. Plaintiff has fully performed all conditions, covenants, and promises on his part to be
     Los Angeles, CA 90025




                                     13      performed, except in so far as such performance has been prevented by the acts and omissions

                                     14      of Defendants.
                                     15
                                          125. Plaintiff is entitled to recover a sum equal to the reasonable value of the benefits and
                                     16
                                             advantages Decedent and the Trust conferred upon Defendants, and each of them, plus costs
                                     17
                                             and interest at the legal rate from the time Defendants diverted the subject funds to his personal
                                     18
                                             banking accounts.
                                     19

                                     20

                                     21   195. As alleged herein and above, defendants, Wolan and McCain, including other
                                     22
                                             representatives of Defendants represented and ensured Plaintiff that Defendants’
                                     23

                                     24
                                             Investment Opportunity was safe and his investment with Defendants will only

                                     25      increase in value as the dollar is going to lose strength causing precious metals to
                                     26
                                             increase in value. Additionally, Defendants, particularly, defendants, Wolan and                     Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt

                                     28
                                             McCain, repeatedly represented to Plaintiff that: he would be purchasing precious                    Formatted: Font: 14 pt
                                                                                                                                                  Formatted: Font: 14 pt


                                                                             Page 71
                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 74 of 83 Page ID #:306




                                      1      metals from Defendants at fair market value on the day of purchase; that he would
                                      2
                                             be able to sell and/or Defendants would buy back any part or the whole
                                      3
                                             investment of the precious metals at anytime, without any penalty, for no less than
                                      4

                                      5      the same price he purchased them; and that the precious metals would be kept by
                                      6
                                             a third-party on his behalf. Based on Defendants repeated representations and
                                      7
                                             assurances, Plaintiff understood that Defendants’ Investment Opportunity was
                                      8

                                      9      safe, risk-free, and that he would have access to his investment funds at any time
                                     10
                                             if he needed money.
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12   196. In reliance on the repeated representations and assurances by Defendants,
     Los Angeles, CA 90025




                                     13      particularly, defendants, Wolan and McCain, about Defendants’ Investment
                                     14
                                             Opportunity, as set forth herein and above, Plaintiff agreed to purchase precious
                                     15

                                     16      metals from Defendants. To facilitate Plaintiff’s purchase of the precious metals

                                     17      from Defendants, Plaintiff received and signed a one-page Contract from
                                     18
                                             Defendants in order to participate in Defendants’ Investment Opportunity, which
                                     19

                                     20      Plaintiff believed was based on Defendants’ representations and assurances to

                                     21      Plaintiff about Defendants’ Investment Opportunity. See Exhibit “1” (i.e.,
                                     22
                                             Contract) attached hereto and fully incorporated herein by this reference.
                                     23

                                     24   197. Thereafter, in August of 2017, in reasonable and justifiable reliance on the

                                     25      aforementioned representations and assurances by the Defendants, the Plaintiff
                                     26
                                             purchased thousands of precious metals, including coins, from Defendants.             Formatted: Font: 14 pt
                                     27
                                                                                                                                   Formatted: Font: 14 pt

                                     28      Plaintiff paid Defendants, based on their invoice dated August 7, 2017, the           Formatted: Font: 14 pt
                                                                                                                                   Formatted: Font: 14 pt


                                                                         Page 72
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 75 of 83 Page ID #:307




                                      1      amount of $367,530.00. Additionally, Plaintiff paid Defendants, based on their
                                      2
                                             invoice dated August 23, 2017, the amount of $94,282.50. See Exhibit “2” (i.e.,
                                      3
                                             the two August 2017 invoices) attached hereto and fully incorporated herein by
                                      4

                                      5      this reference.
                                      6
                                          198. In or around October 2017, Plaintiff received a statement from Strata Trust
                                      7
                                             Company which reflected the value of his investment with Defendants. To
                                      8

                                      9      Plaintiff’s shock and surprise, unlike what he was promised, the value of his
                                     10
                                             investment with Defendants had decreased over $211,000.00. Within about two
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             months’ time, Plaintiff’s $461,812.50 investment with Defendants had lost about
                                     12
     Los Angeles, CA 90025




                                     13      $250,000.00 in value.
                                     14
                                          199. In light of that, Plaintiff informed the Defendants of his intention to sell the
                                     15
                                             precious metals and for the Defendants to buy them back for the same price
                                     16

                                     17      Plaintiff paid for them as Defendants had repeatedly promised. Defendants,
                                     18
                                             however, refused to do so and instead told Plaintiff that they could not repurchase
                                     19
                                             them for another three to five years all while continuing to represent to Plaintiff
                                     20

                                     21      that he had not lost any money because the precious metals that he bought from
                                     22
                                             Defendants were worth as much as he paid for them.
                                     23
                                          200. Accordingly, Plaintiff demands an accounting of all payments received by
                                     24

                                     25      Defendants pursuant to the Contract in connection with the aforementioned
                                     26
                                             Investment Opportunity.
                                                                                                                                   Formatted: Font: 14 pt
                                     27
                                                                                                                                   Formatted: Font: 14 pt

                                     28                                                                                            Formatted: Font: 14 pt
                                                                                                                                   Formatted: Font: 14 pt


                                                                         Page 73
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 76 of 83 Page ID #:308




                                      1   201. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      2
                                             is entitled to recover from Defendant in accordance with the terms of the
                                      3
                                             agreements alleged herein or as may be provided by law.
                                      4

                                      5     NINETEENTH CAUSE OF ACTION FOR CIVIL RICO – SECTION 1962©
                                      6
                                                                   (Plaintiff against All Defendants)
                                      7
                                          202. Plaintiff incorporates herein by reference each and every allegation of the
                                      8

                                      9      above paragraphs as though set forth fully herein.
                                     10
                                          203. Corporate Defendants, including defendants, Wolan, McCain, and Sachs
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             (collectively, “RICO Defendants”), comprises an enterprise that is engaged in and
                                     12
     Los Angeles, CA 90025




                                     13      whose activities affect interstate commerce. The RICO Defendants are employed
                                     14
                                             by or associated with the enterprise.
                                     15
                                          204. RICO Defendants agreed to and did conduct and participate in the conduct of
                                     16

                                     17      the enterprise’s affairs through a pattern of racketeering activity and for the
                                     18
                                             unlawful purpose of intentionally defrauding Plaintiff.
                                     19
                                          205. Pursuant to and in furtherance of their fraudulent scheme, RICO Defendants
                                     20

                                     21      committed the following multiple related acts: RICO Defendants repeatedly
                                     22
                                             represented and assured Plaintiff that: the Investment Opportunity was safe and
                                     23
                                             had no risk of losing money; the Investment Opportunity was safe and his
                                     24

                                     25      investment with Defendants will only increase in value as the dollar is going to
                                     26
                                             lose strength causing precious metals to increase in value; Plaintiff would be
                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt
                                             purchasing precious metals from the RICO Defendants at fair market value on the        Formatted: Font: 14 pt
                                     28
                                                                                                                                    Formatted: Font: 14 pt


                                                                         Page 74
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 77 of 83 Page ID #:309




                                      1      day of purchase; that Plaintiff would be able to sell and/or RICO Defendants
                                      2
                                             would buy back any part or the whole investment of the precious metals at any
                                      3
                                             time, without any penalty, for no less than the same price Plaintiff purchased
                                      4

                                      5      them; and that the precious metals would be kept by a third-party on his behalf;
                                      6
                                             when, in fact, Plaintiff’s investment with RICO Defendants lost almost all of its
                                      7
                                             value; the RICO Defendants refused and continue to refuse to sell or buy back any
                                      8

                                      9      of the precious metals Plaintiff bought from RICO Defendants in connection with
                                     10
                                             the Investment Opportunity at the prices Plaintiff bought them from the RICO
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             Defendants.
                                     12
     Los Angeles, CA 90025




                                     13   206. The acts set forth above constitute a pattern of racketeering activity pursuant to
                                     14
                                             18 U.S.C. § 1961(5).
                                     15
                                          207. The RICO Defendant(s) have directly and indirectly conducted and
                                     16

                                     17      participated in the conduct of the enterprise’s affairs through the pattern of
                                     18
                                             racketeering and activity described above, in violation of 18 U.S.C. § 1962©.
                                     19
                                          208. As a factual and legal result of RICO Defendants’ racketeering activities and
                                     20

                                     21      violations of 18 U.S.C. § 1962©, as alleged herein and above, Plaintiff has been
                                     22
                                             damaged for an amount, including treble damages pursuant to 18 U.S.C. § 1964©,
                                     23
                                             in excess of $2,000,000.00, to be proven at the time of the trial together with the
                                     24

                                     25      interest thereon.
                                     26
                                          209. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                                                                                                                    Formatted: Font: 14 pt
                                     27
                                                                                                                                    Formatted: Font: 14 pt
                                             is entitled to recover from RICO Defendant in accordance with the terms of the         Formatted: Font: 14 pt
                                     28
                                                                                                                                    Formatted: Font: 14 pt


                                                                          Page 75
                                                           FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 78 of 83 Page ID #:310




                                      1      agreements alleged herein or as may be provided by law (e.g., 18 U.S.C. §
                                      2
                                             1964©).
                                      3
                                           TWENTIETH CAUSE OF ACTION FOR CIVIL RICO – SECTION 1962(d)
                                      4

                                      5                             (Plaintiff against All Defendants)
                                      6
                                          210. Plaintiff incorporates herein by reference each and every allegation of the
                                      7
                                             above paragraphs as though set forth fully herein.
                                      8

                                      9   211. As set forth above, the RICO Defendants agreed and conspired to violate 18
                                     10
                                             U.S.C. § 1962©. Specifically, Defendants have intentionally conspired and agreed
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                             to conduct and participate in the conduct of the affairs of the enterprise through a
                                     12
     Los Angeles, CA 90025




                                     13      pattern of racketeering activity to perpetrate a fraud on Plaintiff to steal his life
                                     14
                                             savings and retirement funds for the RICO Defendants’ own benefit.
                                     15
                                          212. The RICO Defendants knew that their predicate acts were part of a pattern of
                                     16

                                     17      racketeering activity and agreed to the commission of those acts to further the
                                     18
                                             schemes described above. That conduct constitutes a conspiracy to violate 18
                                     19
                                             U.S.C. § 1962©, in violation of 18 U.S.C. § 1962(d).
                                     20

                                     21   213. As a factual and legal result of RICO Defendants’ conspiracy, the overt acts
                                     22
                                             taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), as
                                     23
                                             alleged herein and above, Plaintiff has been damaged for an amount, including
                                     24

                                     25      treble damages pursuant to 18 U.S.C. § 1964©, in excess of $2,000,000, to be
                                     26
                                             proven at the time of the trial together with the interest thereon.
                                                                                                                                     Formatted: Font: 14 pt
                                     27
                                                                                                                                     Formatted: Font: 14 pt

                                     28                                                                                              Formatted: Font: 14 pt
                                                                                                                                     Formatted: Font: 14 pt


                                                                         Page 76
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 79 of 83 Page ID #:311




                                      1   214. Moreover, Plaintiff has incurred attorney’s fees and costs, all of which Plaintiff
                                      2
                                             is entitled to recover from RICO Defendant in accordance with the terms of the
                                      3
                                             agreements alleged herein or as may be provided by law (e.g., 18 U.S.C. §
                                      4

                                      5      1964©).
                                      6
                                                                            PRAYER FOR RELIEF                                                    Formatted: Font: 14 pt

                                      7                                                                                                          Formatted: Right: 0.06"

                                             WHEREFORE, Plaintiff prays for judgment against Defendantsrelief as follows:                        Formatted: Font: 14 pt
                                      8

                                      9      1. General damages according to proof but no less than $500,000.00;

                                     10      2. Special damages according to proof but no less than $2,000,000.00;
KERENDIAN & ASSOCIATES, INC.




                                     11      3. Costs of suit incurred herein;
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                             1. That Plaintiff is awarded judgment in this action;
                                     13

                                     14      2. That Plaintiff is awarded compensatory damages, including general damages,

                                     15         special damages, statutory damages, punitive or treble damages, and such other
                                     16
                                                relief as provided by agreement or statutes cited herein and above;
                                     17

                                     18      3. That Plaintiff is awarded compensatory damages, including general damages,

                                     19         special damages, statutory damages, treble damages, and such other relief as
                                     20
                                                provided by the civil RICO remedies cited herein and above;
                                     21
                                             4. Pre-judgment Interest at the legal rate;                                                         Formatted: Font: 14 pt
                                     22

                                     23      5. Punitive damages for $10,000,000;
                                     24      6. Request for recovery pursuant to the theory of unjust enrichment and for recovery and
                                     25
                                                necessary orders for the Plaintiff to be placed in a position that he had before entering into
                                     26
                                                transactions with the Defendants;                                                                Formatted: Font: 14 pt
                                     27
                                                                                                                                                 Formatted: Font: 14 pt

                                     28                                                                                                          Formatted: Font: 14 pt
                                                                                                                                                 Formatted: Font: 14 pt


                                                                           Page 77
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 80 of 83 Page ID #:312




                                      1      7.4.       For permanent injunctions ordering Defendants to stop targeting and abusing the           Formatted: List Paragraph, Indent: Left: 0.25", Right:
                                                                                                                                                  0.06", Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                                                                  Start at: 1 + Alignment: Left + Aligned at: 0.5" + Indent at:
                                      2         elderly, their unfair business practices, their fraud toward the public, and for such             0.75"

                                      3
                                                injunctions as may be necessary and just to place the plaintiff in a position he occupied         Formatted: Font: 14 pt

                                      4
                                                before interacting with the Defendants and to prevent any further injuries to the public. For
                                      5

                                      6         such further injunction so that the Defendants disclose the truth and have an obligation to

                                      7         disclose the truth to the public; specifically, to disclose their fee in clear language to be

                                      8         signed, and for such further injunction for the Defendants to modify their contract so that the
                                      9         signature is placed after the signer has a chance to review the entire agreement, and that any
                                     10
                                                fee charged will be placed in larger or bold letters so that the signer can understand the fees
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                charged.post-judgment interest on such monetary relief;                                           Formatted: Font: 14 pt
                                     12
     Los Angeles, CA 90025




                                     13      8. For such declaratory relief as may be necessary to declare the rights and obligations among

                                     14         the parties pursuant to their agreements including declarations as to the terms of the valid

                                     15         agreement between Plaintiff and the Defendants, and a determination as to what was actually
                                     16
                                                promised and the contractor will obligations of the Defendants to the Plaintiff in this case.
                                     17
                                             9. For rescission of any agreement claimed by the Defendants obligating the Plaintiff based
                                     18
                                                upon fraud, misrepresentation, concealment, unconscionability, elder abuse, mistake of fact,
                                     19
                                                defect in contract formation, negligent misconduct, intentional misconduct, fraud in the
                                     20

                                     21         inducement, civil conspiracy, and such other grounds as a stated in this complaint.

                                     22         Specifically, Plaintiff requests rescission of the alleged agreement based upon which

                                     23         Defendants received money from the Plaintiff, as alleged in this complaint.
                                     24
                                             10. For an award of costs and expenses of suit incurred herein;
                                     25
                                             5. For an award of attorney’s feesEquitable relief in the form of an injunction
                                     26                                                                                                           Formatted: Font: 14 pt

                                                prohibiting the misconduct described herein and above against Plaintiff and all                   Formatted: Font: 14 pt
                                     27
                                                                                                                                                  Formatted: Font: 14 pt

                                     28                                                                                                           Formatted: Font: 14 pt
                                                those similarly situated to the extent allowed by law or contract including but ;
                                                                                                                                                  Formatted: Font: 14 pt


                                                                           Page 78
                                                            FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 81 of 83 Page ID #:313




                                      1      6. Declaratory relief determining the rights and obligations of the parties on any
                                      2
                                                contract that may exist among the parties; a determination that the alleged
                                      3
                                                Agreement of Defendants is null and void; a declaration that only the one page
                                      4

                                      5         Plaintiff signed is the Contract; that the subsequent pages of the Agreement
                                      6
                                                were never a part of the Agreement; that the arbitration provision of the alleged
                                      7
                                                agreement was not limited to California Welfare & Institution Code § 15657.5;agreed   Formatted: Font: 14 pt
                                      8

                                      9         to by the Plaintiff, is not applicable, and is null and void; that the Plaintiff
                                     10
                                                never agreed to anything beyond the first page, or alternatively the front and
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                                back, as right above the signature of Plaintiff it is stated that the Plaintiff is
                                     12
     Los Angeles, CA 90025




                                     13         agreeing only “to the terms set forth on the front and back of this
                                     14
                                                Agreement[.]”; prohibiting the misconduct described herein and above;
                                     15
                                             7. The recession of the agreement and all relevant documents for reasons stated
                                     16

                                     17         above;
                                     18
                                             11.8.    For constructive trust over the funds of Plaintiff and all those funds          Formatted: Indent: Left: 0.25", Add space between
                                                                                                                                      paragraphs of the same style, Numbered + Level: 1 +
                                     19                                                                                               Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left +
                                                                                                                                      Aligned at: 0.5" + Indent at: 0.75", Tab stops: Not at 0.5"
                                                made using the funds of the Plaintiff to the extent allowed by law;
                                     20                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt
                                     21      9. Such other An accounting as described herein and above;                               Formatted: Font: 14 pt

                                     22
                                             10.That Plaintiff is awarded reasonable attorney fees;
                                     23                                                                                               Formatted: List Paragraph, Indent: Left: 0.25", Right:
                                                                                                                                      0.06", Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                             11.That Plaintiff is awarded costs of suit incurred herein; and                          Start at: 1 + Alignment: Left + Aligned at: 0.5" + Indent at:
                                     24                                                                                               0.75"
                                                                                                                                      Formatted: Font: 14 pt
                                     25      12.For such other and further relief as this Courtthe court may deem just and
                                                                                                                                      Formatted: Font: 14 pt
                                     26                                                                                               Formatted: Font: 14 pt
                                                proper.
                                                                                                                                      Formatted: Font: 14 pt
                                     27
                                                                                                                                      Formatted: Font: 14 pt

                                     28                                                                                               Formatted: Font: 14 pt
                                                                                                                                      Formatted: Font: 14 pt


                                                                         Page 79
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                          Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 82 of 83 Page ID #:314




                                      1         ///

                                      2         ///
                                      3         ///
                                      4
                                                ///
                                      5
                                                ///
                                      6

                                      7
                                          \\\

                                      8   \\\
                                      9
                                                                     DEMAND FOR JURY TRIAL                                        Formatted: Font: 14 pt

                                     10
                                                Plaintiff demands a jury trial on all issues which can be heardtried by a jury.   Formatted: Font: 14 pt
KERENDIAN & ASSOCIATES, INC.




                                     11
                                                                                                                                  Formatted: Font: 14 pt
  11755 Wilshire Blvd., 15th Floor




                                     12                                                                                           Formatted: Justified, Right: 0.06"
     Los Angeles, CA 90025




                                     13
                                          DATED: ____________, 2019              KERENDIAN & ASSOCIATES, INC.                     Formatted: Right: 0.06"

                                     14

                                     15

                                     16
                                                                                 BY:____________________________
                                     17                                          Craig Cawlfield,
                                                                          Attorneys
                                     18
                                                ____________________________
                                     19                                   By:           Shab D. Kerendian, Esq.,
                                                                                        Edrin Shamtob, Esq.,
                                     20
                                                                                        Counsel for Plaintiff .                   Formatted: Left, Right: 0.06"

                                     21                                                                                           Formatted: Font: 14 pt
                                                                                                                                  Formatted: Font: 14 pt
                                     22                                                                                           Formatted: Right: 0.06"

                                     23

                                     24

                                     25

                                     26
                                                                                                                                  Formatted: Font: 14 pt
                                     27
                                                                                                                                  Formatted: Font: 14 pt

                                     28                                                                                           Formatted: Font: 14 pt
                                                                                                                                  Formatted: Font: 14 pt


                                                                         Page 80
                                                          FIRST AMENDED COMPLAINT FOR DAMAGES
                                     Case 2:19-cv-01223-JAK-SK Document 18 Filed 04/04/19 Page 83 of 83 Page ID #:315


                                      1
                                                                           PROOF OF SERVICE
                                      2

                                      3            I, the undersigned, am over age 18, not a party to this action, and am
                                        employed in the County of Los Angeles at Kerendian & Associates, Inc., 11755
                                      4
                                        Wilshire Blvd., 15th Floor, Los Angeles, California 90025. On the date stated below, I
                                      5 served foregoing document(s):

                                      6
                                                      PLAINTIFF’S APPENDIX OF AMENDED PLEADING
                                      7
                                          Together with a copy of this Proof of Service, on the following parties and sent as
                                      8
                                          follows:
                                      9

                                     10
                                           Daniel B. Spitzer
                                           dspitzer@spitzeresq.com
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                        [ ]          BY MAIL: By placing a true copy thereof enclosed in a sealed
                                     13
                                        envelope(s) with postage fully prepaid. I am readily familiar with this firm's practice
                                     14 for collection and processing of correspondence for mailing with the United States
                                        Postal Service and, in the ordinary course of business, the correspondence would be
                                     15
                                        deposited with the United States Postal Service on the day on which it is collected at
                                     16 the business.

                                     17
                                        [ ]         BY FACSIMILE: I transmitted the document(s) listed above by facsimile
                                     18 transmission to the facsimile number(s) as indicated above. Such transmission was
                                        reported as complete without error.
                                     19

                                     20 [X ]        BY EMAIL: I transmitted the document(s) listed above by email to the
                                        email address(es) as indicated below. Such transmission was reported as complete
                                     21
                                        without error.
                                     22
                                                       I declare under penalty of perjury under the laws of the State of California
                                     23
                                          that the foregoing is true and correct.
                                     24
                                                      Executed on APRIL 04, 2019 at Los Angeles, California.
                                     25

                                     26
                                                                                               Rozita Levy
                                     27

                                     28


                                                                            Page 1
                                                         PLAINTIFF’S APPENDIX OF AMENDED PLEADING
